 



Exhibit 10.3
REVOLVING LINE OF CREDIT LOAN AGREEMENT
AND SECURITY AGREEMENT
     THIS REVOLVING LINE OF CREDIT LOAN AGREEMENT AND SECURITY AGREEMENT
(“Agreement”) is made as of March 2, 2006, by and among Horne Engineering
Services, LLC, and Spectrum Sciences & Software Holdings Corp., both having an
address at c/o HORNE ENGINEERING SERVICES, LLC, 3130 Fairview Park Drive,
Suite 400, Falls Church, Virginia 22042, and Bank of America, N.A., a national
banking association, having an address at 1101 Wootton Parkway, 4th Floor,
Rockville, Maryland 20852.
RECITALS
     A. The Borrower has applied to the Lender for a revolving loan facility in
the maximum principal amount of Six Million and 00/100 Dollars ($6,000,000.00)
to be used by the Borrower for working capital, capital expenditures and to
finance the performance of government contracts, the payments under which are to
be assigned as security for the Revolving Loan.
     B. The Lender is willing to make the Revolving Loan on the terms and
conditions hereinafter set forth.
AGREEMENTS
     NOW, THEREFORE, in consideration of the premises, the mutual agreements
herein contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower and the Lender hereby
agree as follows:
     ARTICLE 1. DEFINITIONS.
1.1 Defined Terms. Certain capitalized terms not otherwise defined herein are
used in this Agreement with the following meanings, unless the context otherwise
requires:
     a. “Account” means a right to payment of a monetary obligation, whether or
not earned by performance, (i) for property that has been or is to be sold,
leased, licensed, assigned, or otherwise disposed of, (ii) for services rendered
or to be rendered, (iii) for a policy of insurance issued or to be issued,
(iv) for a secondary obligation incurred or to be incurred, (v) for energy
provide or to be provided, or (iv) for use or hire of a vessel under a charter
or other contract.
     b. “Advance” means an advance of funds under the Revolving Loan.
     c. “Affiliate” means, with respect to any specified Person, any other
Person which, directly or indirectly, through one or more intermediaries,
controls or is controlled by, or is under common control with, such specified
Person. The term “control” means the possession, directly or indirectly, of the
power to direct or cause the direction of management and policies of a Person,
whether through ownership of common stock, by contract, or otherwise.

 



--------------------------------------------------------------------------------



 



     d. “Agreement” means this Revolving Line of Credit Loan Agreement and
Security Agreement, as the same may be amended, modified or supplemented from
time to time.
     e. “Allowed Amount of Advances” means the aggregate amount of all Advances
of principal under the Revolving Loan permitted to be outstanding at any
particular time under the Paragraph below titled “Allowed Amount of Advances.”
     f. “Assignment” means a direct assignment of Payments under Government
Contracts, pursuant to and in compliance with the Assignment of Claims Act.
     g. “Assignment of Claims Act” means Title 31, United States Code § 3727,
and Title 41, United States Code § 15, as revised or amended, and any rules or
regulations issued pursuant thereto, and also shall be deemed to include any
other laws, rules or regulations governing the assignment of payments under
Government Contracts or claims against a Government.
     h. “Billed” means that Borrower has submitted an invoice to a Customer
requesting payment for goods or services provided by Borrower.
     i. “Borrower” means Horne Engineering Services, LLC, a Virginia limited
liability company, and Spectrum Sciences & Software Holdings Corp., a Delaware
corporation, and to each such Person or to all of them, as the context may
require, and the representations and obligations hereunder of the Persons
comprised by the term “Borrower” shall be joint and several. For purposes of
testing compliance with the financial covenants hereinafter, the negative
covenants hereinafter, the unused fee provided hereinafter, financial
information concerning the Borrower shall mean financial information for Horne
Engineering Services, LLC, Spectrum Sciences & Software Holdings Corp., Spectrum
Sciences & Software, Inc., Coast Engine & Equipment Company, Inc., and M&M
Engineering Limited, stated on a consolidated basis.
     j. “Borrowing Base” means:
     1. Ninety percent (90%) of the Borrower’s Eligible Government Accounts;
plus
     2. Eighty Five percent (85%) of the Borrower’s Eligible Subcontract
Accounts; plus
     3. Eighty percent (80%) of Borrower’s Eligible Commercial Accounts; plus
     4. The lesser of (i) Fifty percent (50%) of Borrower’s Unbilled Eligible
Accounts, or (ii) $1,500,000.00.

2



--------------------------------------------------------------------------------



 



The Accounts of M&M Engineering Limited, a wholly owned subsidiary of the
Borrower, shall not at any time be included in the Borrowing Base. In the
absence of manifest error, Lender’s determination of the amount of the Borrowing
Base shall be conclusive.
     k. “Borrowing Base Certificate” means a certificate substantially in the
form of Schedule 1.1(A) attached hereto and made a part hereof (or such
subsequent form as the Lender shall require).
     l. “Borrowing Date” means the date on which an Advance is made.
     m. “Business Day” means any day that is not a Saturday, Sunday or banking
holiday in the Commonwealth of Virginia.
     n. “Capital Lease” means any lease which has been or should be capitalized
on the books of the lessee in accordance with GAAP.
     o. “Cash Collateral Account” means an account which may be established by
Lender in Borrower’s name, with the Lender, for the purpose of receiving
Payments, which shall constitute part of the Collateral unless and until
disbursed to the Borrower or applied for the Borrower’s account in accordance
with this Agreement.
     p. “Closing Date” means as of March 2, 2006.
     q. “Code” means the Internal Revenue Code of the United States, as amended.
     r. “Collateral” means all of the following kinds of property now owned or
hereafter acquired by the Borrower:
     1. Accounts;
     2. Chattel Paper;
     3. Deposit Accounts;
     4. Documents;
     5. Equipment;
     6. Fixtures;
     7. General Intangibles (including payment intangibles and software);
     8. Instruments;
     9. Inventory;

3



--------------------------------------------------------------------------------



 



     10. Investment Property;
     11. Intellectual Property;
     12. Money;
     13. Supporting Obligations (including letter of credit rights);
     14. all books and records and computer hardware, software and systems;
     15. all policies of insurance and the proceeds thereof;
     16. all additions and accessions to and replacements of the collateral
described above; and
     17. all products and proceeds of all of the collateral described above.
     s. “Commercial Accounts” means all Accounts due from Customers other than
the Government.
     t. “Compliance Certificate” means a certificate substantially in the form
of Schedule 1.1(B) attached hereto and made a part hereof.
     u. “Contra Account” means an Account due from an account debtor to which
the Borrower owes money.
     v. “Customer” means any governmental entity (federal, state, county,
municipal or otherwise) or business entity (corporation, association,
partnership, limited liability company or partnership, sole proprietorship or
otherwise) or individual to which Borrower provides goods or services for
compensation; however, certain individual agencies of the United States
Government and certain branches of certain major corporations, as determined by
the Lender in its sole discretion, shall be treated as Customers in their own
right, separate and distinct from other such agencies or branches and from the
United States Government or the corporation of which they are a part.
     w. “Debt” means:
     1. indebtedness or liability for borrowed money, or for the deferred
purchase price of property or services;
     2. obligations as a lessee under a Capital Lease;
     3. obligations to reimburse the issuer of letters of credit or acceptances;

4



--------------------------------------------------------------------------------



 



     4. all guaranties, endorsements (other than for collection or deposit in
the ordinary course of business), and other contingent obligations to purchase,
to provide funds for payment, to supply funds to invest in any Person or
otherwise to assure a creditor against loss; and
     5. obligations secured by any lien or Encumbrance on property owned by the
Borrower.
     x. “EBITDA” means the Borrower’s consolidated net income, plus income
taxes, plus interest expense, plus depreciation and amortization, adjusted by
adding back non-cash compensation for the immediate period.
     y. “Eligible,” when used to describe an Account, means that the Account
conforms to the following criteria:
     1. the Account has been Billed;
     2. in the case of any Account, less than ninety-one (91) days have passed
from the original billing date;
     3. at Lender’s option, in the case of a Government Account, Borrower has
made an Assignment of all Payments due or to become due under the Government
Contract giving rise to the Account, which Government Contract has at least Two
Hundred Fifty Thousand and 00/100 Dollars ($250,000.00) in payment obligations
to Borrower and which has a duration of at least six months;
     4. the Account arose from a bona fide sale of goods or services to a
Customer; the goods or services have been delivered or provided to the Customer;
Borrower possesses receipts from the Customer acknowledging delivery of the
goods or performance of the services; and Customer has not returned or rejected
the goods or services;
     5. the Account is based upon an enforceable written order or contract for
goods or services;
     6. the Borrower’s title to the Account is absolute and is not subject to
any prior assignment, claim, escrow agreement, lien or security interest, and
Borrower otherwise has the full and unqualified right and power to assign and
grant a security interest in the Account to the Lender;
     7. the amount shown on the books of Borrower and on any invoice,
certificate, schedule or statement delivered to the Lender regarding the amount
due on the Account is due and owing to Borrower;

5



--------------------------------------------------------------------------------



 



     8. the Account is not subject to any claim of reduction, counterclaim,
set-off, recoupment or other defense in law or equity, or any claim for credits,
allowances or adjustments by the Customer because of returned, inferior or
damaged goods, unsatisfactory services or for any other reason;
     9. the Customer has not notified Borrower of any dispute concerning any of
the goods or services giving rise to the Account, nor made claim that the goods
or services fail to conform to the requirements of the Customer’s order or
contract, nor notified Borrower to cure any default under the Customer’s order
or contract;
     10. the Account does not arise out of a Customer’s contract or order that
by its terms forbids or makes void or unenforceable the Borrower’s assignment of
the Account to the Lender;
     11. the Borrower has not received any note, trade acceptance draft or other
instrument tendered in payment of the Account;
     12. Borrower has not received any notice of the death of the Customer or
any partner in a Customer that is a partnership; nor has Borrower received any
notice of dissolution, termination of existence, insolvency, business failure,
appointment of a receiver for any part of the property of, assignment for the
benefit of creditors by, or the filing of a petition in bankruptcy or the
commencement of any proceeding under any bankruptcy or insolvency laws by or
against the Customer;
     13. the Customer is not incorporated in any jurisdiction outside the United
States and is not conducting its business primarily outside the United States;
     14. Borrower is not indebted in any manner to the Customer;
     15. no bond has been issued or is contemplated with respect to the goods or
services furnished by the Borrower or with respect to the project or contract
for which those goods or services were furnished; and
     16. the Account is not an Ineligible Account.
In the event of any dispute, under the foregoing criteria, as to whether an
Account is, or has ceased to be, an Eligible Account, the Lender’s decision
shall control.
     z. “Encumbrance” means any mortgage, pledge, deed of trust, assignment,
security interest, hypothecation, lien or charge of any kind (including any
conditional sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, and the filing
of, or agreement to give, any financing statement under the Uniform Commercial
Code or comparable law of any jurisdiction).
     aa. “Ending Date” means April 30, 2007.

6



--------------------------------------------------------------------------------



 



     bb. “Environmental Laws” mean all laws relating to Hazardous Wastes, Toxic
Substances or materials that might be emitted, released or discharged into the
environment or other laws or regulations protecting the environment.
     cc. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto, as interpreted by the rules and
regulations thereunder, all as the same may be in effect from time to time.
References to sections of ERISA shall be construed also to refer to any
successor sections.
     dd. “ERISA Affiliate” means an entity, whether or not incorporated, which
is under common control with the Borrower or any of its subsidiaries within the
meaning of Section 4001(a)(14) of ERISA, or is a member of a group which
includes the Borrower or any of its subsidiaries and which is treated as a
single employer under Sections 414(b), (c), (m), or (o) of the Code.
     ee. “Event of Default” means any one of the events specified as an “Event
of Default” under this Agreement.
     ff. “Funded Debt” means the sum of all outstanding liabilities of Borrower
for borrowed money and all other interest bearing liabilities, including without
limitation, current and long term debt, Capitalized Leases and the face amount
of outstanding Letters of Credit, whether or not any such items are subordinated
to the obligations owing by Borrower to the Lender.
     gg. “GAAP” means generally accepted accounting principles in the United
States of America.
     hh. “Governance Documents” means the Borrower’s Articles or Certificate of
Incorporation or Organization and Bylaws or Operating Agreement (as applicable)
or other documents or agreements affecting the Borrower’s corporate governance.
     ii. “Government” means the government of the United States of America or
the departments or agencies of the United States, but does not include the
government of any state or the District of Columbia or any departments or
agencies of any state or of the District of Columbia.
     jj. “Government Accounts” means all Accounts arising out of any Government
Contract.
     kk. “Government Contracts” means all contracts with a Government, including
all renewals, extensions, modifications, change orders and amendments thereof
and thereto.
     ll. “Hazardous Wastes” mean all waste materials subject to regulation under
the Comprehensive Environmental Response, Compensation, and Liability Act, 42
U.S.C. § 9601 et seq., the Resource Conservation and Recovery Act, 42 U.S.C. §
6901 et seq., or applicable state

7



--------------------------------------------------------------------------------



 



law and any other applicable federal, state or local laws and their regulations
now in force or hereafter enacted relating to hazardous wastes.
     mm. “Ineligible Accounts” shall include the following Accounts:
     1. Accounts that do not conform with the criteria set forth for Eligible
Accounts;
     2. An Account owing by any account debtor for which the Lender has deemed
fifty percent (50%) or more of the account debtor’s other Accounts to be
non-Eligible; however, for purposes of determining this category of Ineligible
Accounts, each Government Contract shall be treated as an individual Customer;
     3. Government Accounts arising under Government Contracts which contain an
express prohibition against assignment of Borrower’s rights to Payment;
     4. The last payment due on a Government Account, unless such Government
Account arises from a Government Contract which is a “fixed price contract” (as
defined in the Federal Acquisition Regulations) which does not include any
provision for progress payments, incentive arrangements or price
redetermination;
     5. Contra Accounts;
     6. Accounts receivable from Affiliates or subsidiaries of the Borrower;
     7. Accounts for which Borrower has not submitted an invoice to a Customer
requesting payment for goods or services provided by Borrower, including without
limitation, progress payments, retainages, milestones, and final payments; or
     8. Any Account deemed by the Lender, in the exercise of its sole and
absolute discretion, to be an Ineligible Account because of uncertainty as to
the creditworthiness of the Customer or because the Lender otherwise considers
the collateral value thereof to the Lender to be impaired or its ability to
realize such value to be insecure.
     nn. “Intellectual Property” shall mean all patents, licenses, trade names,
trademarks, copyrights, inventions, service marks, trademark registrations,
service mark registrations and copyright registrations, whether domestic or
foreign and applications for any of the foregoing, and all proprietary
technology, know-how, trade secrets or other intellectual property rights owned
or used by the Borrower or any subsidiary in the operation of their respective
businesses.
     oo. “Item” means any “item” as defined in Section 4-104 of the Uniform
Commercial Code, to include, without exclusion or limitation, checks, drafts,
money orders or other media by which Payment may be made.

8



--------------------------------------------------------------------------------



 



     pp. “Lender” means Bank of America, N.A. and its successors and assigns.
     qq. “Letter of Credit” means a letter of credit issued by the Lender for
the account of the Borrower under this Agreement.
     rr. “Letter of Credit Agreement” means the Application and Agreement for
Standby Letter of Credit form or Lender’s other standard form of application and
reimbursement agreement in effect from time to time that Lender requires as a
condition for each letter of credit that Lender issues to one of its Customers.
     ss. “Letter of Credit Sublimit” means Seven Hundred Fifty Thousand and
00/100 Dollars ($750,000.00).
     tt. “Loan” means the Revolving Loan.
     uu. “Loan Documents” mean this Agreement, the Revolving Note, or any other
document executed by the Borrower or any other Person evidencing, securing,
guaranteeing or relating to the Revolving Loan, as such documents or instruments
may be amended, modified or extended from time to time.
     vv. “LOC Obligations” means, at any time, the sum of (i) the maximum amount
which is, or at any time thereafter may become, available to be drawn under
Letters of Credit then outstanding, assuming compliance with all requirements
for drawings referred to in such Letters of Credit; plus (ii) the aggregate
amount of all drawings under Letters of Credit honored by Lender but not
reimbursed.
     ww. “Maximum Revolving Commitment Amount” means Six Million and 00/100
Dollars ($6,000,000.00), or such lesser amount that Borrower may request as
hereinafter provided.
     xx. “Multiemployer Plan” means a Plan which is a multiemployer plan as
defined in Sections 3(37) or 4001(a)(3) of ERISA.
     yy. “Multiple Employer Plan” means a Plan which the Borrower or any of its
subsidiaries or any ERISA Affiliate and at least one employer other than the
Borrower or any of its subsidiaries or any ERISA Affiliate are contributing
sponsors.
     zz. “Operating Account” means a demand deposit account to be established by
the Borrower with the Lender for the Borrower’s use in connection with its
business operations and with the Revolving Loan.
     aaa. “Payment” or “Payments” means any check, draft, cash or any other
remittance or credit in payment or on account of any or all of the Borrower’s
Accounts.

9



--------------------------------------------------------------------------------



 



     bbb. “PBGC” means the Pension Benefit Guaranty Corporation established
pursuant to Subtitle A of Title IV of ERISA and any successor thereto.
     ccc. “Person” means any individual, partnership, association, trust,
corporation, limited liability company or partnership, or other entity.
     ddd. “Plan” means any employee benefit plan (as defined in Section 3(3) of
ERISA) which is covered by ERISA and with respect to which the Borrower or any
of its subsidiaries or any ERISA Affiliate is (or, if such plan were terminated
at such time, would under Section 4069 of ERISA be deemed to be) an “employer”
within the meaning of Section 3(5) of ERISA.
     eee. “Reportable Event” means a “reportable event” as defined in
Section 4043 of ERISA with respect to which the notice requirements to the PBGC
have not been waived.
     fff. “Revolving Loan” means the Revolving Loan facility made available by
Lender to Borrower pursuant to this Agreement in the maximum principal amount of
Six Million and 00/100 Dollars ($6,000,000.00), evidenced by the Revolving Note.
     ggg. “Revolving Note” means the Borrower’s promissory note, of even date,
in the amount of Six Million and 00/100 Dollars ($6,000,000.00), payable to the
order of the Lender, and evidencing Borrower’s obligation to repay the Revolving
Loan.
     hhh. “Single Employer Plan” means any Plan which is covered by Title IV of
ERISA, but which is not a Multiemployer Plan.
     iii. “Subcontract Accounts” means Commercial Accounts arising from a
subcontract between the Borrower and another Person, in which the prime contract
is a Government Contract between such Person and the Government.
     jjj. “Tangible Net Worth” means the value of, on a consolidated basis, the
Borrower’s total stockholder’s equity less intangible assets (i.e., goodwill,
patents, trademarks, trade names, organization expense, capitalized or deferred
research and development costs, investment in joint ventures, deferred marketing
expenses, and other like intangibles) and monies due from Affiliates, officers,
directors, employees, shareholders, members or managers of Borrower.
     kkk. “Termination Event” means (i) with respect to any Plan, the occurrence
of a Reportable Event or the substantial cessation of operations (within the
meaning of Section 4062(e) of ERISA); (ii) the withdrawal of the Borrower or any
of its subsidiaries or any ERISA Affiliate from a Multiple Employer Plan during
a plan year in which it was a substantial employer (as such term is defined in
Section 4001(a)(2) of ERISA), or the termination of a Multiple Employer Plan;
(iii) the distribution of a notice of intent to terminate or the actual
termination of a Plan pursuant to Section 4041(a)(2) or 4041A of ERISA; (iv) the
institution of proceedings to terminate or the actual termination of a Plan by
the PBGC under Section 4042 of ERISA; (v) any event or condition which might
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan; (vi) the complete

10



--------------------------------------------------------------------------------



 



or partial withdrawal of the Borrower or any of its subsidiaries or any ERISA
Affiliate from a Multiemployer Plan.
     lll. “Toxic Substances” mean any materials which have been shown to have
significant adverse effects on human health or which are subject to regulation
under the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq., applicable
state law, or any other applicable federal, state or local laws now in force or
hereafter enacted relating to toxic substances. “Toxic Substances” includes, but
is not limited to, asbestos, polychlorinated biphenyls (PCBs), petroleum
products, and lead-based paints.
     mmm. “UCC” means the Uniform Commercial Code in the state(s) as set forth
in Section 1.4 of this Agreement.
     nnn. “Unbilled Eligible Accounts” means Government Accounts arising from
federal Government Contracts which (1) have been fully funded by the federal
Government, (2) are billable within 30 days, (3) meet all of the criteria for
being Eligible Accounts except those set forth in clauses 1 and 2 of Section 1.1
y., and (4) which are not Ineligible Accounts, disregarding clause 7 of
Section 1.1 mm.
1.2 Accounting Terms. Accounting terms used in this Agreement but not defined in
this Agreement shall have the meanings given to them in accordance with GAAP in
effect on the date of this Agreement. Except as otherwise provided in this
Agreement, all financial computations made pursuant to this Agreement and all
financial reports provided to the Lender shall be made in accordance with GAAP,
consistently applied. Except as otherwise provided in this Agreement, whenever
this Agreement refers to a balance sheet, financial statement or the information
contained in a balance sheet or other financial statement, the Agreement shall
be construed to refer to the most recent consolidated balance sheet or other
financial statement that Borrower has provided to the Lender.
1.3 Use of Defined Terms. All terms defined in this Agreement shall have the
same defined meanings when used in any certificate, report or other document
made or delivered in connection with this Agreement, unless otherwise set forth
therein.
1.4 UCC Terms. Terms that incorporate definitions provided in the Uniform
Commercial Code shall have such meanings as are mandated by the Uniform
Commercial Code of the state or states applicable for determination of such
meanings. Terms not otherwise defined herein and not incorporating a definition
under the Uniform Commercial Code of any particular state, but which are defined
in the Uniform Commercial Code as adopted by the Commonwealth of Virginia, shall
have the meanings ascribed to them under the Uniform Commercial Code as adopted
by the Commonwealth of Virginia.
     ARTICLE 2. LOAN.

11



--------------------------------------------------------------------------------



 



2.1 Revolving Line of Credit. The Lender agrees to extend the Revolving Loan to
Borrower, subject to the terms and conditions of this Agreement. Until the
Ending Date, Borrower may borrow, repay and reborrow Advances in accordance with
this Agreement.
     a. Allowed Amount of Advances. The aggregate principal amount of Advances
outstanding at any time shall not exceed the lesser of:
     1. the difference between (i) the Maximum Revolving Commitment Amount and
(ii) the LOC Obligations; or
     2. the difference between (i) the Borrowing Base and (ii) the LOC
Obligations.
     b. Mandatory Prepayments. If the principal outstanding under the Revolving
Loan, at any time exceeds the Allowed Amount of Advances, then Borrower shall
make an immediate payment of principal under the Revolving Loan in an amount
sufficient that the principal outstanding under the Revolving Loan will no
longer exceed the Allowed Amount of Advances. If the amount of the Borrower’s
Funded Debt at any time exceeds the maximum amount that will enable Borrower to
comply with any of the affirmative covenants provided hereinafter (including,
without limiting the generality of the foregoing, any covenant limiting the
Borrower’s ratio of Funded Debt to EBITDA), then Borrower shall make an
immediate payment of principal under the Revolving Loan in an amount sufficient
to enable Borrower to comply with all applicable financial covenants provided
hereinafter.
     c. Procedure for Advances. Unless Borrower has previously entered into a
separate auto borrow or similar cash management service with Lender, Borrower
may request Advances by telephone through its employees or agents, as
hereinafter provided. Each Advance request must be received by Lender not later
than 1:00 p.m. (Eastern Standard time) on the date the Advance is to be made and
must specify the amount of the Advance. Lender shall deposit the Advance into
Borrower’s Operating Account if Borrower is entitled to the Advance, subject to
the terms and conditions of this Agreement. If Borrower has entered into a
separate auto borrow or similar cash management service with Lender, then the
provisions of such service shall control with respect to the procedures for
making Advances to Borrower. Lender shall have the right to terminate such auto
borrow or similar cash management service at any time, as determined by Lender
in its sole and absolute discretion.
     d. Letter of Credit Subfacility. At Lender’s discretion, Lender shall issue
Letters of Credit for the account of the Borrower from time to time upon request
from the Closing Date until the Ending Date, subject to the following terms and
conditions:
     1. the aggregate amount of LOC Obligations shall at no time exceed the
Letter of Credit Sublimit;

12



--------------------------------------------------------------------------------



 



     2. any request for a Letter of Credit to be issued must be delivered and
received by Lender not later than five (5) business days prior to the date that
Borrower wishes to have the Letter of Credit issued;
     3. no Letter of Credit shall have an original expiry date more than one
year from the date of issuance or beyond the Ending Date unless otherwise agreed
to by Lender in writing or unless Borrower’s obligation to reimburse Lender for
drawings under the Letter of Credit has been fully secured by a cash deposit
with the Lender;
     4. Borrower shall execute and deliver to Lender a Letter of Credit
Agreement with respect to each Letter of Credit to be issued by Lender, using
the Lender’s standard reimbursement agreement form at the time the Letter of
Credit is issued. The form and substance of each Letter of Credit, and any
reimbursement agreement required by Lender in relation to a Letter of Credit,
must be satisfactory to the Lender, in its sole judgment;
     5. issuance of the Letter of Credit shall not cause the aggregate
outstanding principal amount of all Advances to exceed the Allowed Amount of
Advances, determined taking into account the increase in the amount of the LOC
Obligations caused by the issuance of the Letter of Credit;
     6. Lender shall not be required to issue any Letter of Credit if any
circumstance exists that would entitle Lender not to honor a request for an
Advance under the Revolving Loan;
     7. upon notice from Lender of any drawing under any Letter of Credit,
Borrower shall, as to be determined in Lender’s sole and absolute discretion,
either (a) deliver cash to Lender, in an amount satisfactory to secure all LOC
Obligations and all amounts payable by the Borrower to the Lender under any
Letter of Credit Agreement pertaining to such LOC Obligations, or
(b) immediately reimburse Lender for the amount of the drawing, plus interest
from the date of the drawing at the highest rate of interest then in effect
under the Revolving Note. The Borrower’s obligation to reimburse the Lender for
any drawing under a Letter of Credit shall be absolute and unconditional,
irrespective of any rights of set-off, counterclaim or defense to payment the
Borrower may claim or have against the Lender, the beneficiary of the Letter of
Credit or any other Person;
     8. unless the Borrower makes reimbursement from another source on the day
of the drawing under any Letter of Credit, the Borrower shall be deemed to have
requested an Advance under the Revolving Loan in the amount of the drawing, and
(i) Lender, at its option, may make such an Advance (irrespective of whether
Borrower would then be entitled to an Advance under the terms of this Agreement)
and apply the proceeds of the Advance to satisfy the Borrower’s obligation to
reimburse Lender for the

13



--------------------------------------------------------------------------------



 



amount drawn on the Letter of Credit; and (ii) any such Advance shall be
repayable, with interest, in accordance with the terms and conditions of the
Revolving Note; and
     9. the provisions of the Letter of Credit Agreement pertaining to each
Letter of Credit are deemed incorporated into this Agreement by this reference
and shall be binding upon the Lender and Borrower as if fully set forth herein.
If a conflict exists between the terms of the Letter of Credit Agreement and any
other Loan Document, the terms of the Letter of Credit Agreement shall control
with respect to the Letter of Credit issued pursuant to that Letter of Credit
Agreement but not as to other matters governed by this Agreement or such Loan
Document.
2.2 Repayment of Revolving Loan; Auto Debit. Borrower promises to repay the
Revolving Loan, with interest, at the time and in the manner and in accordance
with the terms provided in the Revolving Note. Borrower has elected to authorize
Lender to effect payment of sums due under the Revolving Note and this Agreement
by means of debiting Borrower’s account with Lender, account number
004134369781. This authorization shall not affect the obligation of Borrower to
pay such sums when due, without notice, if there are insufficient funds in such
account to make payment in full on the due date thereof, or if Lender fails to
debit the account.
2.3 Use of Revolving Loan Proceeds. The proceeds of the Revolving Loan shall be
used for working capital, for capital expenditures and to finance the
performance of Government Contracts, and for no other purpose.
2.4 Revolving Loan Fees. Borrower promises to pay Lender the following fees in
consideration of entering into this Agreement. These fees are in addition to
interest payable under the Revolving Note:
     a. an unused fee for each day that any part of the Maximum Revolving
Commitment Amount is unused. The unused fee shall be calculated and payable
quarterly, in arrears, commencing on the first day of the first fiscal quarter
of Borrower after the date of this Agreement. The unused fee shall be determined
for each day by multiplying the part of the Maximum Revolving Commitment Amount
that is unused on that day by a per-diem rate equal to .35, divided by 360.
     b. the fees and costs associated with each field examination performed by
the Lender or its agents, for up to two (2) field examinations per year.
However, the Lender shall have the right to perform such additional field
examinations at any time, in its sole discretion. Each additional field
examination will be at Lender’s own expense if no Event of Default has occurred
and remains uncured at the time of the additional field examination, but shall
be at the Borrower’s expense if an Event of Default has occurred and remains
uncured at the time of the additional field examination.

14



--------------------------------------------------------------------------------



 



     c. an annual letter of credit fee for each day that any Letter of Credit is
outstanding. The letter of credit fee shall be calculated and payable in advance
of the issuance of such Letter of Credit. The letter of credit fee for each
Letter of Credit to be issued in accordance with this Agreement shall be
determined by multiplying the amount of such Letter of Credit by a per-annum
rate equal to 1.50, divided by 360. Borrower shall also be obligated to pay to
Lender, on demand, the Lender’s standard fees then in effect for issuance of
Letters of Credit and/or any amendments thereto.
     ARTICLE 3. CONDITIONS PRECEDENT TO LOAN.
3.1 Conditions Precedent to Initial Advance. The Lender shall be under no
obligation to make the first Advance under this Agreement until, in the Lender’s
sole judgment, all of the following conditions are satisfied:
     a. Representations and Warranties; Compliance. All representations and
warranties made by Borrower in or in connection with this Agreement or any of
the other Loan Documents or otherwise made in writing in connection with this
Agreement shall be true and correct on the Closing Date, and the Borrower shall
have performed all of the promises or undertakings under this Agreement and
satisfied all of the conditions of this Agreement that the Borrower was required
to perform or to satisfy as of the Closing Date.
     b. Documents Concerning the Borrower. Borrower shall deliver to the Lender
copies of all documents requested by the Lender, including, without limitation,
(i) if Borrower is a corporation, a complete, correct and current copy of the
Borrower’s Articles of Incorporation, certified by the Secretary of State of the
Borrower’s state of incorporation; a complete, correct and current copy of its
Bylaws, certified by Borrower’s corporate secretary; a complete, correct and
current copy of all resolutions of Borrower’s Board of Directors authorizing the
execution, delivery and performance of this Agreement and of the other Loan
Documents, certified by Borrower’s corporate secretary; and appropriate
certificates of incumbency for those officers of Borrower executing this
Agreement or any of the other Loan Documents, certified by Borrower’s corporate
secretary and president, (ii) if Borrower is a limited liability company, a
complete, correct and current copy of the Borrower’s Articles of Organization,
certified by the Borrower’s authorized manager or managing member; a complete,
correct and current copy of its Operating Agreement, certified by Borrower’s
authorized manager or managing member; and a complete, correct and current copy
of all resolutions of Borrower’s members and managers authorizing the execution,
delivery and performance of this Agreement and of the other Loan Documents,
executed by all of Borrower’s members and managers, (iii) if Borrower is a
limited partnership, a complete, correct and current copy of the Borrower’s
Limited Partnership Agreement, certified by the Borrower’s authorized general
partner; a complete, correct and current copy of its Certificate of Limited
Partnership, certified by Borrower’s authorized general partner; and a complete,
correct and current copy of all resolutions of Borrower’s general partners
authorizing the execution, delivery and performance of this Agreement and of the
other Loan Documents, executed by all of Borrower’s general partners (and
limited partners, if the consent of the limited partners is so required under
the Borrower’s Limited Partnership Agreement and/or Certificate of

15



--------------------------------------------------------------------------------



 



Limited Partnership), and (iv) if Borrower is a general partnership, a complete,
correct and current copy of the Borrower’s Partnership Agreement, certified by
the Borrower’s authorized general partner; and a complete, correct and current
copy of all resolutions of Borrower’s general partners authorizing the
execution, delivery and performance of this Agreement and of the other Loan
Documents, executed by all of Borrower’s general partners. In addition, the
following documents and materials shall have been delivered to the Lender, and
must be satisfactory to the Lender in form and substance:
     1. all supporting documentation with regard to the Borrower and the
Revolving Loan as the Lender may require;
     2. a field examination of Borrower performed by Lender or an accounting
firm or other agent of Lender’s choosing;
     3. such additional information, instruments, opinions, documents,
certificates and reports relating to the Borrower or the Collateral as the
Lender may deem necessary; and
     4. such lien releases or termination statements as Lender may deem
necessary to remove any Encumbrances on the Collateral.
     c. Executed Note and Loan Documents. Borrower shall deliver to the Lender,
fully executed: this Agreement, the Revolving Note, Assignments of Payments
Under Government Contracts, UCC-1 Financing Statements and such other documents,
instruments and certificates as the Lender may reasonably require, in form and
substance satisfactory to the Lender. All taxes, fees and charges with respect
to the preparation, filing and recording of the Loan Documents shall have been
paid by Borrower.
     d. Landlord and Mortgagee Waivers. The Lender shall have received such
landlord and mortgagee waivers as it shall request with respect to any of the
Borrower’s landlords or mortgagees which could claim an interest in any
Collateral as a remedy for a default under any lease, mortgage or deed of trust.
     e. Financing Statements and Control Agreements. All financing statements
and control agreements deemed necessary by the Lender to perfect its security
interest in the Collateral or any other collateral securing the Loan.
     f. Legal Opinion. Borrower shall deliver to the Lender a written opinion or
opinions of legal counsel for Borrower dated the Closing Date and addressed to
the Lender, which opinions must be in form and content satisfactory to the
Lender. Without limiting the generality of the foregoing, the opinion or
opinions must address the Borrower’s organization, existence, power, good
standing and authority and as to the validity, binding effect and enforceability
of the Loan Documents, including the existence, validity, enforceability,
attachment, perfection, and

16



--------------------------------------------------------------------------------



 



binding effect of any security interest, lien or assignment being granted by
Borrower or any Guarantor or other Person providing Collateral to Lender with
respect to the Collateral.
     g. Operating Account. The Borrower shall establish the Operating Account
with the Lender.
     h. Compliance with Covenants. Borrower shall establish to Lender’s
satisfaction that the Advance will not cause Borrower to cease to comply with
Borrower’s financial covenants as set forth hereinafter.
     i. Borrowing Base Certificate. Borrower shall deliver to the Lender a
Borrowing Base Certificate dated the Closing Date with supporting schedules
attached thereto, including without limitation, current accounts receivable and
accounts payable reports.
3.2 Future Advances. The obligation of the Lender to make any Advance under the
Revolving Loan subsequent to the Closing Date is further conditional on:
     a. Conditions of First Advance Remain Satisfied. The Lender shall have
determined, in its sole judgment, that the conditions precedent to the first
Advance are satisfied as of the Borrowing Date for the subsequent Advance; the
Loan Documents shall remain in full force and effect; and neither the Borrower
nor any Person providing Collateral or a Guaranty shall have purported to
terminate any of the Loan Documents or notified Lender of an intention not to
perform under any applicable Loan Document;
     b. Borrowing Base Certificate. The Lender shall have received a Borrowing
Base Certificate, executed by a duly authorized officer of the Borrower with
supporting updated schedules attached thereto;
     c. Representations and Warranties. All representations and warranties
contained herein shall be true and correct at the date of such disbursement;
     d. No Material Adverse Change. The Lender shall have determined, in its
sole discretion, that no material adverse change has occurred in the financial
condition of the Borrower from that disclosed in the most recent financial
statements furnished to the Lender prior to the Closing Date; and
     e. No Default. No Event of Default has occurred and remains uncured, and no
event has occurred or circumstance exists which, with the passage of time or the
giving of notice or both, would constitute an Event of Default.
3.3 Lender’s Right To Rely On Communications. The Borrower authorizes the Lender
to accept, rely upon, act upon and comply with, any verbal or written
instructions, requests, confirmations and orders of any employee or agent of the
Borrower. The Borrower acknowledges that the transmission between the Borrower
and the Lender of any such instructions, requests, confirmations and orders
involves the possibility of errors, omissions,

17



--------------------------------------------------------------------------------



 



mistakes and discrepancies and agrees to adopt such internal measures and
operational procedures as Borrower deems necessary to protect its interests. The
Borrower hereby assumes all risk of loss arising out of: (i) the Lender’s
acceptance, reliance on, compliance with or observation of any such
instructions, requests, confirmations or orders that Lender, in good faith,
believes are genuine; and (ii) any such errors, omissions, mistakes and
discrepancies, except those caused by the Lender’s gross negligence or willful
misconduct. Borrower agrees to indemnify Lender and to hold Lender harmless for
and from all claims, demands, suits, actions, judgments, decrees, losses or
damages, including attorneys fees and expenses, that Lender may incur as a
result of the foregoing events or occurrences for which the Borrower has assumed
the risk of loss.
     ARTICLE 4. SECURITY.
4.1 Grant of Security Interest. As security for (i) the payment of the Loan, and
any other extensions of credit, loans, letters of credit or other financial
accommodations now or hereafter made by the Lender for the benefit of the
Borrower, and (ii) the performance of the Borrower’s obligations under or in
connection with any interest rate swap agreement as defined in 11 U.S.C. ‘101 by
and between the Borrower and the Lender or any Affiliate of the Lender (whether
absolute or contingent and whether now or hereafter becoming due or owing), and
(iii) any other liability or obligation of Borrower to Lender whether now or
hereafter existing, of every kind and description, whether or not evidenced by
notes or other instruments, and whether or not such liability or obligations are
direct or indirect, fixed or contingent, liquidated or unliquidated, the
Borrower hereby assigns, grants and conveys to the Lender a security interest in
the Collateral. In addition, except as provided by law, Borrower grants to
Lender a security interest in all deposit accounts and other bank accounts of
Borrower with Lender or any of Lender’s Affiliates. Proceeds of the Collateral
shall be allocated pari passu among the Loan and any outstanding interest rate
swap agreements. The Borrower further agrees that the Lender shall have in
respect of the Collateral all of the rights and remedies of a secured party
under the Uniform Commercial Code, other applicable law and this Agreement. The
Borrower covenants and agrees to execute and deliver, and hereby authorizes
Lender to prepare and file with the financing records for such jurisdictions as
Lender deems appropriate, such financing statements and other instruments and
filings or perform any and all acts as are necessary in the opinion of the
Lender to perfect, maintain and protect the security interest hereby granted.
The Borrower shall not dispose of the Collateral, or any part thereof, other
than in the ordinary course of its business or as otherwise may be permitted by
this Agreement.
4.2 Covenants Regarding Inventory and Equipment. With regard to Collateral that
constitutes Inventory or Equipment, the Borrower further covenants as follows:
     a. The Borrower shall not permit any of the Equipment to become a fixture
to any real estate unless subordination agreements satisfactory to the Lender
are obtained by any owner or mortgagee of such real estate.

18



--------------------------------------------------------------------------------



 



     b. The Lender’s security interest shall extend and attach to Inventory
which is presently in existence and is owned by the Borrower or in which the
Borrower purchases or acquires an interest at any time and from time to time in
the future, whether such Inventory is in transit or in the Borrower’s
constructive, actual or exclusive occupancy or possession or not, and wherever
the same may be located, including, without limitation, all Inventory which may
be located at the premises of the Borrower or upon the premises of any carriers,
forwarding agents, truckers, warehousemen, vendors, selling agents, finishers,
convertors or other third parties who may have possession of the Inventory.
     c. Upon sale, exchange, lease or disposition of the Inventory or Equipment,
the security interest of the Lender shall without break in continuity and
without further formality or act continue in and attach to all cash and non-cash
proceeds of such sale, exchange, lease or disposition, including Inventory
returned or rejected by customers or repossessed by either the Borrower or the
Lender. As to any such sale, exchange, lease or disposition, the Lender shall
have all of the rights of an unpaid seller, including stoppage in transit,
replevin, detinue and reclamation.
4.3 Certain Rights of the Lender. The Lender shall have the right, but not the
obligation, (i) to pay any taxes or levies on the Collateral or any costs to
repair or to preserve the Collateral; and (ii) to cure any defaults by Borrower
on contracts by the Borrower intended to give rise to Accounts. Such payments
and the costs of curing such defaults shall constitute Advances under the
Revolving Note and shall be secured pursuant to this Agreement, irrespective of
whether the Borrower would then be entitled to such Advances under this
Agreement.
4.4 Financing Statements; Possession of Collateral by Lender; Control. At the
request of the Lender, Borrower will execute financing statements, continuation
statements and other documents with respect to the Collateral pursuant to the
Uniform Commercial Code or otherwise, in form satisfactory to the Lender, and
Borrower will pay the cost of filing the same in all public offices wherever the
Lender deems filing to be necessary or desirable. Borrower agrees that a carbon,
photographic, photostatic or other reproduction of this Agreement or of a
financing statement is sufficient as a financing statement, provided however,
that it shall not limit the obligations of Borrower as previously set forth
herein. Borrower grants the Lender the right, and hereby authorizes Lender, at
the Lender’s option, to file any or all such financing statements, continuation
statements and other documents pursuant to the UCC and otherwise, without
Borrower’s signature, and irrevocably appoints the Lender as Borrower’s
attorney-in-fact to execute any such statements and documents in Borrower’s name
and to perform all other acts which the Lender deems appropriate to perfect and
to continue the security interests conferred by this Agreement.
In addition, upon request of Lender, Borrower shall immediately deliver to
Lender, or authorize and direct any and all Persons in possession of Collateral,
to immediately deliver to Lender all Collateral for which Lender requires
possession to perfect its security interest in such Collateral, properly
endorsed or acknowledged. Furthermore, Borrower shall take all such actions as
may

19



--------------------------------------------------------------------------------



 



be requested by Lender to allow Lender to exercise control over any Collateral
for such purpose of allowing Lender to perfect its security interest in
Collateral, which Collateral may include Deposit Accounts, Investment Property,
Letter-of-Credit Rights and electronic Chattel Paper. At Lender’s request,
Borrower shall execute and deliver to Lender, and have any other Persons in
possession or control of Collateral, execute and deliver to Lender, control or
other agreements, in form and substance satisfactory to Lender.
4.5 Records of Collateral; Information. Borrower at all times will maintain
accurate books and records covering the Collateral. Borrower immediately will
mark all books and records with an entry showing the absolute assignment of and
granting of a security interest in all Collateral to Lender, and hereby grants
the Lender the right to audit the books and records of Borrower relating to
Collateral at any time and from time to time. Borrower shall (i) promptly
furnish the Lender with any information with respect to Collateral requested by
Lender; (ii) allow the Lender or its representatives to inspect the Collateral,
at any time and wherever located and in whomever’s possession the Collateral may
be, and to inspect and copy, or furnish the Lender or its representatives with
copies of all records relating to the Collateral; (iii) furnish the Lender or
its representatives such information as the Lender may request to identify the
Collateral, at the time and in the form requested by Lender; and (iv) deliver
upon request to Lender shipping and delivery receipts evidencing the shipment of
goods and invoices evidencing the receipt of the Collateral and payment for the
Collateral.
4.6 No Release. No injury to the Collateral, loss or destruction of the
Collateral, failure to perfect or to continue the perfection of Lender’s
security interest in the Collateral, or release of Lender’s security interest in
the Collateral, or any part of it, shall relieve Borrower of any obligation
under this Agreement or under any of the other Loan Documents. Borrower
expressly waives all defenses based on suretyship or impairment of collateral,
and shall not be released or discharged of any obligation under the Loan
Documents, in whole or in part, by Lender’s failure to protect or preserve the
Collateral. No Person, in deciding to enter into this Loan Agreement, has relied
on the execution of this Loan Agreement or the granting of a security interest
in Collateral by any other Person. Each Person comprised by the term Borrower
waives notice of any change in financial condition of any Person liable for the
Loans or any part thereof, and agrees that maturity of the Loans or any part
thereof may be accelerated, extended or renewed one or more times by Lender in
its discretion, without notice to the Person and without affecting Lender’s
security interest in the Collateral. Lender shall not be required to bring any
action against any other Person or to resort to any other security or to any
balance of any deposit account as a condition of enforcing its rights against
any of the Collateral.
4.7 Assignment of Payments Under Certain Government Contracts and Government
Accounts. On the Closing Date, and thereafter upon the creation of any
Government Contract or Government Account, Borrower shall, at Lender’s option,
execute and deliver to the Lender specific Assignments of Payments due or to
become due with respect to any Government Account designated by the Lender which
has at least Two Hundred Fifty Thousand and 00/100 Dollars ($250,000.00) in
payment obligations to Borrower and which has a duration of at least six months.
Borrower shall execute and deliver any and all documents and take any and all
steps

20



--------------------------------------------------------------------------------



 



necessary to provide the Lender with an Assignment. The separate Assignment to
the Lender of a right to payment under specific Government Contracts, as
contemplated under this Section, shall not be deemed to limit the Lender’s
security interest to Payments under those particular Government Contracts and
the related Government Accounts, but rather the Lender’s security interest, as
stated above, shall extend to Payments under any and all Government Contracts
and the related Government Accounts and proceeds thereof, now or hereafter owned
or acquired by Borrower.
4.8 Additional Remedy for Failure to Assign Payments. Borrower acknowledges that
the Lender will be irreparably harmed if Borrower fails to assign Payments due
or to become due under any Government Contract when required by this Agreement,
and that the Lender shall have no adequate remedy at law. Therefore, the
Borrower agrees that the Lender shall be entitled to the following remedies, in
addition to all other remedies allowed by law or under this Agreement,
     a. an injunction compelling Borrower’s compliance with the provisions of
this Agreement requiring the Borrower to assign Payments due or to become due
under any Government Contract;
     b. the appointment of a receiver, within instructions that the receiver
shall comply, in the Borrower’s name and on its behalf, with the provisions of
this Agreement requiring the Borrower to assign Payments due or to become due
under any Government Contract; and
     c. such other or further equitable relief as may be necessary or desirable
to secure to Lender the benefits of the rights of an assignee under the
Assignment of Claims Act.
4.9 Indemnification; Risk of Loss. In any suit, proceeding or action brought by
or against the Lender relating to the Collateral, the Borrower will defend,
indemnify and keep the Lender harmless from and against all expense, loss or
damage (including reasonable attorneys’ fees) suffered by reason of any defense,
set-off, counterclaim, recoupment or reduction of liability whatsoever of
account debtor or other obligor of the Borrower. The foregoing obligation of the
Borrower to indemnify the Lender shall survive the payment of the Loans and the
termination of this Agreement, but shall not extend to any suit, proceeding or
action arising out of the Lender’s gross negligence or willful misconduct.
In addition, the risk of any loss or damage associated with the Collateral,
including without limitation, any Collateral in the possession of Lender shall
be borne by the Borrower; provided, that Lender shall be responsible for any
loss resulting from Lender’s gross negligence or willful misconduct. In the
event that Lender is in possession of Collateral, (a) Borrower shall be liable
to Lender and shall pay to Lender, upon demand, all reasonable expenses,
including the cost of insurance and payment of taxes or other charges, incurred
in the custody, preservation, use or operation of the Collateral, and all such
expenses shall be secured by the Collateral; and (b) Lender may use and operate
the Collateral, as determined in its sole and absolute discretion, (i) to
preserve the Collateral or its value, (ii) as permitted by an order of a court
having competent

21



--------------------------------------------------------------------------------



 



jurisdiction, or (iii) as otherwise set forth herein or as previously or
hereafter agreed to by Borrower. Notwithstanding anything in this Agreement to
the contrary, Lender shall have no duty and be under no obligation to collect
any income accruing on the Collateral or to preserve any rights relating to the
Collateral.
     ARTICLE 5. BORROWER’S REPRESENTATIONS AND WARRANTIES.
     To induce the Lender to enter into this Agreement and to extend the
Revolving Loan to Borrower, Borrower makes the following representations and
warranties to the Lender. These representations and warranties are continuing,
and each request for an Advance shall be deemed to be an affirmation of these
representations and warranties as of the date of the most recent Borrowing Base
Certificate submitted prior to the request.
5.1 Corporate Authority; Subsidiaries. Each Person encompassed by the definition
of Borrower (and each subsidiary of each such Person) (i) is a corporation or
limited liability company duly organized, validly existing, and in good standing
under the laws of its state of incorporation or organization, as applicable, and
as shown on Schedule 5.1 attached hereto, (ii) is qualified to do business as a
foreign corporation or limited liability company and is in good standing in all
jurisdictions where its activities or ownership of property require such
qualification, and (iii) has the full and unrestricted power and authority,
corporate and otherwise, to own, operate and lease its properties, to carry on
its business as currently conducted, to execute and deliver and perform the Loan
Documents, to incur the obligations provided for herein and therein, and to
perform the transactions contemplated hereby and thereby (including without
limitation, the creation of the lien and security interest in favor of the
Lender in the Collateral, the Assignments and any other Collateral required by
this Agreement), all of which have been duly and validly authorized by all
proper and necessary action (all of which actions are in full force and effect).
Borrower has no subsidiaries other than those previously disclosed in writing to
the Lender. Each of the Persons comprised by the term Borrower (and each
subsidiary of each such Persons) maintains it chief executive office at the
location stated in Schedule 5.1 attached hereto and made a part hereof.
5.2 Approvals. Borrower has provided Lender with a true and accurate certificate
of a Resolution of the Borrower’s Board of Directors authorizing the loan
transactions contemplated by this Agreement. No further approval, consent or
other action by the stockholders of Borrower, by any governmental authority or
by any other Person is or will be necessary to permit the valid execution,
delivery or performance by Borrower of this Agreement or any of the other Loan
Documents.
5.3 Binding Effect, No Violations. Each of the Loan Documents, upon its
execution and delivery, will constitute a legal, valid and binding obligation of
Borrower, enforceable against Borrower in accordance with its terms. The
execution, delivery and performance of the Loan Documents will not (i) violate,
conflict with or constitute a default (with due notice, lapse of time or both)
under any law, regulation, order or any other requirement of any court,
tribunal, arbitrator or governmental authority, any terms of the Articles or
Certificate of Incorporation or

22



--------------------------------------------------------------------------------



 



Bylaws of Borrower, or any contract, agreement or other arrangement binding upon
or affecting Borrower or any of its properties, or (ii) result in the creation,
imposition or acceleration of any indebtedness or any Encumbrance of any nature
upon, or with respect to, Borrower or any of its properties, except such
Encumbrances in favor of Lender.
5.4 Litigation. Except as set forth in Schedule 5.4 attached hereto and made a
part hereof, there is no claim, litigation, proceeding or investigation pending,
threatened or reasonably anticipated against or affecting Borrower, its
properties or business, this Agreement, any of the other Loan Documents, or any
of the transactions contemplated hereby or thereby, before or by any court,
tribunal, arbitrator or governmental authority, and there is no possibility of
any judgment, liability or award which reasonably may be expected to result in
any material adverse change in the business, operations, prospects, properties
or assets or condition, financial or otherwise, of Borrower. Borrower is not in
default with respect to any judgment, order, writ, injunction, decree, rule,
award or regulation of any court, governmental instrumentality or agency,
commission, board, bureau, arbitrator or arbitration panel.
5.5 Title to and Condition of Assets. The Borrower has good, valid and
marketable title to all of its properties and assets (whether real or personal)
and has the power to transfer its rights and interests in the Collateral, and
there exist no Encumbrances on any of Borrower’s properties or assets, including
without limitation, the Collateral. All personal property of Borrower is in good
operating condition and repair, and is suitable and adequate for the uses for
which it is being used. Upon the execution and delivery of this Agreement, and
upon (a) the filing of financing statements, (b) the Lender’s taking possession
of the Collateral, (c) Lender’s receipt of a satisfactory acknowledgment from a
Person in possession of any Collateral that such Collateral is in the possession
of such Person and is being held for the benefit of Lender, and/or (d) Lender
obtaining satisfactory control over any of the Collateral consisting of
Investment Property, Deposit Accounts, Letter-of-Credit Rights or electronic
Chattel Paper or such other Collateral for which control is required to perfect
a security interest (as control is defined in the UCC), as the case may be, the
Lender will have a good, valid and perfected first priority lien and security
interest in the Collateral, subject to no Encumbrance in favor of any other
Person.
5.6 Loan Application. The statements made and the documents delivered by
Borrower to the Lender in connection with its application for the Revolving Loan
and in connection with this Agreement and the other Loan Documents are true,
correct and complete, in all material respects, omit no material facts, are not
misleading, and present fairly the condition (financial or otherwise) of
Borrower.
5.7 No Change. No change in the business, operations, properties or condition
(financial or otherwise) of Borrower, or any other event, has occurred since the
date of the most recent financial statements submitted to the Lender by
Borrower, which change might adversely affect the ability of Borrower to perform
or comply with all terms, conditions and agreements to be performed or complied
with by Borrower under this Agreement or under any of the other Loan Documents,
or to perform the transactions contemplated by this Agreement or the other Loan
Documents.

23



--------------------------------------------------------------------------------



 



5.8 Taxes. Borrower has timely filed all tax returns and reports required by any
governmental authority to be filed by Borrower, and such returns and reports are
true and correct. Borrower has paid all taxes, assessments and other government
charges imposed upon it or its income, profits or properties, or upon any part
thereof, other than those presently payable without penalty or interest and
Borrower has timely filed all claims for refunds to which Borrower is entitled.
The amounts reserved as a liability for income and other taxes payable in the
most recent financial statements of Borrower provided to the Lender are
sufficient for the payment of all unpaid federal, state, county and local
income, excise, property and other taxes, whether or not disputed, of Borrower
accrued for or applicable to the period and on the dates of such financial
statements and all years and periods prior thereto, and for which Borrower may
be liable in its own right or as a transferee of the assets of, or as successor
to, any other Person.
5.9 No Default. No Event of Default, and no event which with notice, lapse of
time or other condition would constitute an Event of Default, has occurred and
is continuing.
5.10 Compliance with Laws, Governance Documents and Agreements. Borrower has
complied and is in full compliance with all applicable laws, ordinances, rules,
regulations, orders and other requirements of any governmental authority or
arbitrator, and with all terms and conditions of its Governance Documents, and
with each agreement binding upon or affecting Borrower or any of its properties.
Borrower is not in default with respect to any Debt. Borrower will take all
necessary actions to remain in full compliance with such laws, ordinances,
rules, regulations, orders and any other requirements, the Governance Documents
and all other agreements. Should Borrower be deemed by any governmental
authority or deem itself to be in violation of any relevant law, ordinance,
rule, regulation, orders or other requirement, Governance Document or agreement,
Borrower shall notify the Lender promptly of such violation and take all
necessary remedial actions. Without limiting the generality of the foregoing,
Borrower represents to Lender that: (1) Borrower has previously disclosed to
Lender all of Borrower’s activities that involve the use, manufacturing,
storage, disposal, emission, discharge, generation or transportation of
Hazardous Wastes, Toxic Substances or other materials regulated by Environmental
Laws; (2) Borrower has complied and is in full compliance with all Environmental
Laws; (3) Borrower maintains in full force and effect all permits required by
Environmental Laws; and (4) there exists no pending or threatened litigation,
order, ruling, notice or investigation regarding the Borrower’s use,
manufacturing, storage, disposal, emission, discharge generation or
transportation of Hazardous Wastes or Toxic Substances or regarding any
violation or alleged violation of any Environmental Laws.
5.11 Licenses and Contracts. All franchises, licenses, trademarks, trade names,
copyrights, patents, permits, certificates, consents, approvals, authorizations,
agreements and contracts necessary to operate Borrower’s business as it
currently is being operated and to own or lease Borrower’s property have been
obtained, are in effect, have been complied with in all material respects by
Borrower, are free from challenge, and are fully assignable to the Lender for
the purpose of securing the Revolving Loan. Borrower has no knowledge and has
not received any notice to the effect that any product it manufactures or sells,
or any service it renders, or any process, method, know-how, trade secret, part
or material it employs in the manufacture of any

24



--------------------------------------------------------------------------------



 



product it makes or sells or any service it renders, or the marketing or use by
it or another of any such product or service, may infringe any trademark, trade
name, copyright, patent, trade secret or legally protected right of any other
Person.
5.12 Intellectual Property. The Borrower owns all right, title and interest in
and to all Intellectual Property used in and material to the operation of its
business or, for such Intellectual Property that is not owned, possesses
adequate licenses or other legally enforceable rights to use the same. The
Borrower has no reason to believe that any valid basis exists upon which a claim
adversely affecting any such Intellectual Property may be asserted against the
Borrower or any subsidiary. To the best knowledge of the Borrower, no Person is
infringing upon the Intellectual Property used by the Borrower or any subsidiary
material to the operation of their respective businesses. The Borrower has taken
appropriate steps to protect the secrecy, confidentiality and value of its and
all subsidiaries’ rights in and to such Intellectual Property and to prevent
others from using such Intellectual Property without consent.
5.13 Disclosure. No representation or warranty of Borrower contained in this
Agreement or any of the Loan Documents and no written statement of fact
furnished or to be furnished by Borrower to the Lender pursuant to this
Agreement or any of the Loan Documents, when viewed together, contains or will
contain any untrue statement of a fact material to the financial condition of
Borrower, or omits or will omit to state any material fact necessary in order to
make the statements contained herein or therein, or furnished herewith or
therewith, not misleading.
5.14 Trade Name; Merger. Except as shown in Schedule 5.1 attached hereto and
made a part hereof, during the five years immediately preceding the date of this
Agreement: (1) neither the Borrower nor any predecessor of the Borrower has used
any corporate or fictitious name other than its current corporate name;
(2) Borrower has not changed its name, or been the surviving entity in a merger
or acquired any business; (3) Borrower has not utilized and does not utilize any
trade name or trade names in the conduct of its business, and (4) Borrower has
not changed its state of incorporation or organization.
5.15 Payment of Employees and Subcontractors. Borrower is not in default with
regard to the payment of any employee or subcontractor.
5.16 ERISA Borrower is in compliance with Borrower’s obligations under ERISA.
Without limiting the generality of the foregoing:
     a. During the five-year period prior to the date on which this
representation is made or deemed made: (i) no Termination Event has occurred,
and, to the best of the Borrower’s knowledge, no event or condition has occurred
or exists as a result of which any Termination Event could reasonably be
expected to occur, with respect to any Plan; (ii) no “accumulated funding
deficiency,” as such term is defined in Section 302 of ERISA and Section 412 of
the Code, whether or not waived, has occurred with respect to any Plan;
(iii) each Plan has been maintained, operated and funded in compliance with its
own terms and in material compliance

25



--------------------------------------------------------------------------------



 



with the provisions of ERISA, the Code, and any other applicable federal or
state laws; and (iv) no lien in favor of the PBGC or a Plan has arisen or is
reasonably likely to arise on account of any Plan.
     b. The actuarial present value of all “benefit liabilities” under each
Single Employer Plan (determined within the meaning of Section 401(a)(2) of the
Code, utilizing the actuarial assumptions used to fund such Plans), whether or
not vested, did not, as of the last annual valuation date prior to the date on
which this representation is made or deemed made, exceed the current value of
the assets of such Plan allocable to such accrued liabilities.
     c. Neither the Borrower nor any of its subsidiaries nor any ERISA Affiliate
has incurred, or, to the best of the Borrower’s knowledge, are reasonably
expected to incur any withdrawal liability under ERISA to any Multiemployer Plan
or Multiple Employer Plan. Neither the Borrower, any of its subsidiaries nor any
ERISA Affiliate has received any notification that any Multiemployer Plan is in
reorganization (within the meaning of Section 4241 of ERISA), is insolvent
(within the meaning of Section 4245 of ERISA), or has been terminated (within
the meaning of Title IV of ERISA), and no Multiemployer Plan is, to the best
knowledge of the Borrower, reasonably expected to be in reorganization,
insolvent or terminated.
     d. No prohibited transaction (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) or breach of fiduciary responsibility has occurred
with respect to a Plan which has subjected or may subject the Borrower or any of
its subsidiaries or any ERISA Affiliate to any liability under Sections 406,
409, 502(I), or 502(l) of ERISA or Section 4975 of the Code, or under any
agreement or other instrument pursuant to which the Borrower or any of its
subsidiaries or any ERISA Affiliate has agreed or is required to indemnify any
Person against any such liability.
5.17 Government Contracts. Borrower is not currently in default as to the terms
of any Government Contract, and no Government Contract has been canceled or
terminated by the Government in the past ten years. No Government Contract for
which Payments have been assigned to the Lender as Collateral is dependent on
appropriations, except as previously disclosed to the Lender in writing.
5.18 No Debarment. Borrower is not subject to any pending or threatened
debarment proceedings.
5.19 Assignment of Payments. Borrower has the right to assign to Lender all
Payments due or to become due under each of Borrower’s Government Contracts
(except Payments under Borrower’s Government Contract which are not assignable,
as disclosed in writing by Borrower to Lender [a] prior to the execution of this
Agreement or [b] promptly upon execution of each such Government Contract
entered into after the date of this Agreement), and there exists no uncancelled
prior Assignment of Payments under any of Borrower’s Government Contracts.

26



--------------------------------------------------------------------------------



 



5.20 Assignment of Claims Act. Borrower is now in compliance and hereby
covenants and agrees that Borrower will in the future comply with any and all of
the requirements of the Assignment of Claims Act, where such statutes are
applicable to any Government Contract, and shall take all such other action as
may be necessary to facilitate the direct assignment to the Lender of the
Payments due or to become due under any Government Contract which has at least
Two Hundred Fifty Thousand and 00/100 Dollars ($250,000.00) in payment
obligations to Borrower and which has a duration of at least six months, and
such further action as may be necessary to facilitate the creation and
perfection of the Lender’s security interest in such Payments.
     ARTICLE 6. BORROWER’S AFFIRMATIVE COVENANTS.
     Until all obligations of Borrower under this Agreement and the other Loan
Documents are paid in full and performed, Borrower covenants and agrees that it
shall:
6.1 Payment of Revolving Loan. Punctually make the payments on the Revolving
Loan at the times and places and in the manner specified in the Revolving Note.
6.2 Corporate Existence. Preserve, maintain and keep in full force and effect
its corporate existence and good standing in the jurisdiction of its
incorporation.
6.3 Corporate Rights and Franchises; Qualification; Orderly Conduct of Business.
Preserve, maintain and keep in full force and effect all franchises, licenses,
permits, certificates, consents, approvals, authorizations, agreements and
contracts material to the operation of Borrower’s business as it currently is
being conducted, whether now existing or hereafter granted to or obtained by
Borrower; qualify and remain qualified as a foreign corporation in each
jurisdiction in which such qualification is necessary or desirable in view of
its activities and ownership of property; continue to engage in a business of
the same general type as now conducted by it; and conduct such business in an
orderly, efficient and regular manner consistent with the conduct of its
business prior to the date of this Agreement.
6.4 Taxes, Charges and Obligations. Pay and discharge all taxes, assessments and
governmental charges or levies imposed upon it or upon its income, profits,
properties or any part thereof, prior to the date on which penalties attach
thereto, as well as all claims which, if unpaid, might become an Encumbrance
upon any properties of Borrower, and pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all of the
indebtedness and other obligations of whatever nature of Borrower; however,
Borrower shall not be required to pay any such tax, assessment, charge, levy,
claim, indebtedness or obligation so long as (I) the validity thereof is being
contested by Borrower in good faith and by proper proceedings, (ii) Borrower
sets aside on its books adequate reserves therefor, and (iii) in the case where
any such tax, assessment, charge, claim or levy might become an Encumbrance upon
any item of the Collateral or any part thereof, Borrower makes arrangements
acceptable to the Lender to secure the payment thereof.

27



--------------------------------------------------------------------------------



 



6.5 Maintenance of Property. Preserve and keep all property used or useful in
its business, including without limitation, the Collateral, in good repair,
working order and condition, and from time to time make all necessary or
desirable repairs, renewals and replacements thereof.
6.6 Insurance. Maintain and keep in full force and effect, with financially
sound and reputable insurance companies acceptable to the Lender, insurance in
such amounts and covering such risks as is usually carried by companies engaged
in similar businesses and owning similar properties in the same general areas in
which Borrower operates (but in any event, casualty insurance covering the
Borrower’s tangible personal property and real estate for their full replacement
value and comprehensive public liability insurance coverage with limits of not
less than Two Million and 00/100 Dollars ($2,000,000.00) for any one occurrence
and Five Million and 00/100 Dollars ($5,000,000.00) for the aggregate of all
occurrences during a policy period of no more than one (1) year), all such
insurance policies to be in form and substance satisfactory to the Lender. If
requested by the Lender, Borrower shall also procure, maintain and keep in full
force and effect business interruption insurance in an amount, in form and
issued by companies acceptable to the Lender in all respects. All liability
insurance policies shall name the Lender as an additional insured, and all
casualty insurance or business interruption insurance policies shall name Lender
as the lender loss payee. All insurance policies shall prohibit cancellation
(including cancellation for nonpayment of premium) or reduction of coverage
except with thirty (30) days’ prior written notice to and consent of the Lender.
At least thirty (30) days prior to the expiration date of each and every
insurance policy required by this Agreement, Borrower shall obtain and deliver
to the Lender a renewal or substitution policy in form and substance
satisfactory to the Lender.
6.7 Contract Obligations. Perform in accordance with its terms every contract,
agreement, obligation or other arrangement to which Borrower is a party or by
which it or any of its property is bound including, without limiting the
generality of the foregoing, Government Contracts, except to the extent that the
contract or agreement is inconsistent with this Agreement. In the event that any
default or performance deficiency occurs, Borrower shall notify the Lender
promptly in writing, including without limitation, any defaults or performance
deficiencies arising under any contracts or agreements of Borrower with Tatonka
Capital Corporation or any of its affiliates, successors or assigns. Borrower
shall provide the Lender promptly with copies of any cure notices or stop work
notices it may receive from the Government on any Government Contract and detail
the proposed corrective action.
6.8 Compliance with Laws. Comply with all applicable laws, regulations, orders
and other requirements of any court, tribunal, arbitrator or governmental
authority, non-compliance with which could have a material adverse effect on the
business, operations, property or condition (financial or otherwise) of
Borrower. Without limiting the generality of the foregoing, Borrower shall:
(1) comply strictly and in all respects with all Environmental Laws affecting
the Borrower or its property; (2) promptly forward to the Lender copies of all
orders, notices, permits, applications or other communications and reports
finding or alleging that Borrower or its property does not comply with any of
the Environmental Laws; (3) promptly provide a

28



--------------------------------------------------------------------------------



 



proposed response action, or plan with respect to any failure to comply with
Environmental Laws; and (4) defend the Lender, indemnify the Lender, and hold
the Lender harmless from and against any claims, demands, suits, actions,
judgments, decrees, losses or damages, including attorneys’ fees, arising out of
the failure of Borrower of any of its properties to comply with any of the
Environmental Laws.
6.9 Books and Records. Keep and maintain at its chief executive offices adequate
and proper records and books of account, in which complete entries are made in
accordance with GAAP, consistently applied, and in accordance with all laws,
regulations, orders and other requirements of any court, tribunal, arbitrator or
governmental authority, reflecting all financial and other transactions of
Borrower normally and customarily included in records and books of account of
companies engaged in the same or similar businesses and activities as Borrower.
6.10 Access to Borrower’s Properties, Books and Records. Permit the Lender and
any agents or representatives thereof to visit and inspect the Borrower’s
properties to examine and make abstracts from any of Borrower’s books and
records at any and all reasonable times and as often as the Lender or such
agents or representatives may desire, and to discuss the business, operations,
properties and condition (financial and otherwise) of Borrower with any of the
officers, directors, agents or representatives (including without limitation,
the independent certified public accountants) of Borrower. In addition to having
the right to perform field audits of the Borrower’s books and records, Lender
shall have the right, but not the obligation, to contact the contracting officer
under any Government Contract directly to determine Borrower’s contract
performance status on the Government Contract.
6.11 Financial and Other Statements. Furnish to the Lender the following
statements, which must be satisfactory to the Lender in form and substance, at
the times and in the manner specified below:
     a. Annual Financial Statements. As soon as available, but in no event more
than one hundred twenty (120) days after the close of each of the Borrower’s
fiscal years, audited financial statements for that year, stating the Borrower’s
financial condition, along with a Compliance Certificate. The financial
statements shall be prepared by an independent certified public accountant
acceptable to Lender, in accordance with GAAP, consistently applied. The
financial statements must be acceptable to Lender in form and substance, and
shall contain such detail as Lender may require. The financial statements shall
include a consolidated and consolidating balance sheet (as applicable) as of the
end of such fiscal year, a profit and loss statement and a cash flow statement.
Borrower shall also furnish to Lender (within thirty (30) days prior to each
fiscal year end projections (budgets) for the upcoming fiscal year, which
projections shall include a balance sheet and profit and loss statement. If the
Borrower comprises a parent corporation and its subsidiaries, the financial
statements shall state the financial condition of the parent corporation and
those subsidiaries on a consolidated and consolidating basis. Borrower shall
also execute and deliver with such financial statements a compliance certificate
setting forth in such detail as Lender may require, that Borrower is in

29



--------------------------------------------------------------------------------



 



compliance with the financial covenants set forth in this Agreement, said
compliance certificate to be in form and substance satisfactory to Lender.
     b. Management Letters. Promptly upon receipt thereof, copies of any reports
submitted to the Borrower by independent certified public accountants in
connection with examination of the financial statements of the Borrower made by
such accountants;
     c. Quarterly Statements and Certificates. As soon as available but in no
event more than forty-five (45) days after the close of each of the Borrower’s
fiscal quarters, the Borrower will provide, on a consolidated basis:
     1. a contract backlog report and contract revenue summary; and
     2. financial statements prepared by Borrower’s management, including
balance sheets, profit and loss statements and cash flow statements, with
supporting schedules, along with a Compliance Certificate.
     d. Borrowing Base Certificates. Borrower shall submit a fully completed
Borrowing Base Certificate not later than twenty (20) days after the end of each
month, stating the Borrowing Base as of the last day of the preceding month. At
Lender’s request, the Borrower shall furnish to the Lender such schedules,
certificates, lists, records, reports, information and documents to enable the
Lender to verify the Borrowing Base.
     e. Monthly Reports. Borrower shall deliver to the Lender the following
financial reports, prepared on a consolidated basis:
     1. as soon as available, but not later than twenty (20) days after the end
of each month, an accounts payable report in intervals of not more than thirty
(30) days; and
     2. as soon as available, but not later than twenty (20) days after the end
of each month, an accounts receivable aging schedule in intervals of not more
than thirty (30) days.
     f. Government Contract Audits. Provide written notice to Lender that
Borrower has received the results of any and all audits by the Defense Contract
Audit Agency, or any other government agency, conducted before the award of a
contract, before the final payment on a contract, or at any other time, said
notice to be delivered to Lender within thirty (30) days of Borrower’s receipt
of such audit results. Upon request by Lender, Borrower shall deliver all
written results of such audits to Lender with ten (10) days of a request by
Lender.
     g. Additional Reports and Information. Within fifteen (15) days of filing
with the Securities Exchange Commission, all reports and other filings of
Borrower. In addition, with reasonable promptness, such additional information,
reports or statements as the Lender may from time to time request.

30



--------------------------------------------------------------------------------



 



     h. Compliance Certificate. When Borrower is required to deliver a
Compliance Certificate under this Agreement, Borrower shall deliver a
certificate signed by a principal financial officer of the Borrower (1) setting
forth the information and computations in sufficient detail to establish that
Borrower is in compliance with all financial covenants at the end of the period
covered by the financial statements then being furnished, and (2) stating
whether any Event of Default has occurred, or any event which, upon notice or
lapse of time or both, would constitute an Event of Default. At Lender’s
request, the Borrower shall furnish to the Lender such schedules, certificates,
lists, records, reports, information and documents to enable the Lender to
verify the Compliance Certificate.
6.12 Accounts. Upon the creation of Accounts, or from time to time as the Lender
may require, Borrower shall deliver to the Lender schedules of all outstanding
Accounts. Such schedules shall be in form and detail satisfactory to the Lender,
shall show the age of such Accounts in intervals not greater than thirty
(30) days, and shall contain such other information and be accompanied by such
supporting documents as the Lender may from time to time prescribe. Borrower
also shall deliver to the Lender copies of Borrower’s invoices, evidences of
shipment or delivery and such other schedules and information as the Lender may
reasonably require. The items to be provided under this Section are to be
prepared and delivered to the Lender from time to time solely for its
convenience in maintaining records of the Collateral, and Borrower’s failure to
give any of such items to the Lender shall not affect, terminate, modify or
otherwise limit the Lender’s security interest granted in the Accounts. Without
limiting the generality of the foregoing, Borrower shall promptly notify the
Lender when Borrower obtains any new Government Contract or Government Account
for which Payments are to be specifically assigned to the Lender pursuant to
this Agreement, and Borrower shall furnish to the Lender, upon request, a copy
of each Government Contract of Borrower and a copy of each amendment thereto or
modification thereof which changes the price of such contract or the amount
funded to pay for such contract, except to the extent that furnishing such
copies may be prohibited by government security regulations. Borrower shall use
its best efforts and shall take any and all steps necessary to collect its
Accounts, including without limitation, the filing and pursuit of legal action
in furtherance of said collection efforts.
6.13 Collateral. Maintain all tangible Collateral in good condition; insure
insurable Collateral for its full replacement cost under an insurance policy
acceptable to Lender that names Lender as lender loss payee; execute, deliver
and file, or cause the execution, delivery and filing of, any and all documents
(including without limitation, financing statements and continuation
statements), necessary or desirable for the Lender to create, perfect, preserve,
validate or otherwise protect a first priority lien and security interest in the
Collateral; maintain, or cause to be maintained, at all times, the Lender’s
first priority lien and security interest in the Collateral; immediately upon
learning thereof, report to the Lender any reclamation, return or repossession
of any goods forming a part of the Collateral, any claim or dispute asserted by
any debtor or other obligor owing an obligation to Borrower, and any other
matters affecting the value or enforceability or collectibility of any of the
Collateral; defend the Collateral against all claims and demands of all Persons
at any time claiming the same or any interest therein adverse to the Lender, and
pay all costs and expenses (including attorneys’ fees and expenses) incurred in

31



--------------------------------------------------------------------------------



 



connection with such defense; at Borrower’s sole cost and expense (including
attorneys’ fees and expenses), settle any and all claims, demands and disputes,
and indemnify and protect the Lender against any liability, loss or expenses
arising from any such claims, demands or disputes or out of any such
reclamation, return or repossession of goods forming a part of the Collateral;
however, if the Lender shall so elect, the Lender shall have the right at all
times to settle, compromise, adjust or litigate all claims and disputes directly
with the Customer or other obligor owing an obligation to Borrower upon such
terms and conditions as the Lender deems advisable, and all costs and expenses
thereof (including attorneys’ fees and expenses) shall be incurred for the
account of Borrower and shall constitute a part of the obligations owed to the
Lender and secured pursuant to this Agreement. The Borrower’s Equipment shall be
kept and maintained at the locations set forth in said Schedule 5.1; Borrower
shall not relocate or move the Equipment without the Lender’s prior written
consent, which shall not be unreasonably withheld. If Lender consents to the
relocation of certain Equipment, Borrower shall execute all documents or
financing statements and take such action as Lender may request to assure that
Lender’s first priority security interest in the Equipment continues to be
perfected under the Uniform Commercial Code or other applicable laws.
6.14 Financial Covenants. Maintain:
     a. Minimum EBITDA. A minimum EBITDA, as follows: (i) Four Hundred Thousand
and 00/100 Dollars ($400,000.00) for the six month period ending on June 30,
2006, (ii) Seven Hundred Thousand and 00/100 Dollars ($700,000.00) for the nine
month period ending on September 30, 2006, and (iii) One Million and 00/100
Dollars ($1,000,000.00) for the twelve month period ending on December 31, 2006.
     b. Tangible Net Worth. A minimum Tangible Net Worth of Nineteen Million and
00/100 Dollars ($19,000,000.00) at all times from the closing of the Loan to the
Ending Date.
Compliance with financial covenant 6.14 a. above shall be calculated from the
financial statements of Borrower for the calendar quarters of Borrower included
in such period, which are to be delivered by Borrower to Lender by the end of
the quarter immediately following the last day of the period for which such
calculation is being made (e.g., the calculation of minimum EBITDA for the
period ending June 30, 2006 will be made from the financial statements of
Borrower for the quarters ending on March 31, 2006 and June 30, 2006, said
financial statements being due by no later than September 30, 2006).
Compliance with financial covenant 6.14 b. will be subject to calculation at all
times.

6.15 Notice of Litigation, Default and Loss. Give immediate notice to the Lender
upon the occurrence of any Event of Default or event which with notice or lapse
of time or otherwise would constitute an Event of Default, and of any loss or
damage to any of the Collateral. Borrower also shall give immediate notice to
the Lender of any action, suit or proceeding at law or in equity or by or before
any governmental instrumentality or agency (domestic or foreign), commission,
board, bureau, arbitrator or arbitration panel which, if adversely determined,
could

32



--------------------------------------------------------------------------------



 



materially impair or affect the right of Borrower to carry on its business
substantially as now conducted or could materially affect its respective
business, operations, prospects, properties, assets (including the Collateral)
or condition, financial or otherwise. Immediately upon becoming aware that the
holder of any Debt or Encumbrance has given notice or taken any action with
respect to a claimed breach, default or event of default (including without
limitation, any such action or notice initiated, provided or taken by Tatonka
Capital Corporation, or its affiliates, successors or assigns), a written notice
shall be given by Borrower to Lender specifying the notice given or action taken
by such holder and the nature of the claimed breach, default or event of default
by the Borrower thereunder, and the action being taken or proposed to be taken
with respect thereto. Borrower shall also give immediate notice to Lender of the
incurrence by Borrower of any actual or potential contingent liability, such
notice to include, in detail, the basis for and amount of such liability.
6.16 Proxy Statements, Etc. Promptly after the sending or filing thereof, copies
of all proxy statements, financial statements and reports which the Borrower
sends to its stockholders, and copies of all regular, periodic and special
reports, and all registration statements which the Borrower files with the
Securities and Exchange Commission or any governmental authority which may be
substituted therefor, or with any national securities exchange.
6.17 ERISA. Give prompt notice to Lender of any of the following: (i) of any
event or condition, including, but not limited to, any Reportable Event, that
constitutes, or might reasonably lead to, a Termination Event; (ii) with respect
to any Multiemployer Plan, the receipt of notice as prescribed in ERISA or
otherwise of any withdrawal liability assessed against the Borrower, any of its
subsidiaries or any of its ERISA Affiliates, or of a determination that any
Multiemployer Plan is in reorganization or insolvent (both within the meaning of
Title IV of ERISA); (iii) the failure to make full payment on or before the due
date (including extensions) thereof of all amounts which the Borrower or any of
its subsidiaries or ERISA Affiliate is required to contribute to each Plan
pursuant to its terms and as required to meet the minimum funding standard set
forth in ERISA and the Code with respect thereto; or (iv) any change in the
funding status of any Plan that could have a material adverse effect on the
Borrower’s financial condition; together, with a description of any such event
or condition or a copy of any such notice and a statement by the principal
financial officer of the Borrower briefly setting forth the details regarding
such event, condition, or notice, and the action, if any, which has been or is
being taken or is proposed to be taken by Borrower with respect thereto.
Promptly upon request, the Borrower shall furnish to Lender such additional
information concerning any Plan as may be reasonably requested, including, but
not limited to, copies of each annual report/return (Form 5500 series), as well
as all schedules and attachments thereto required to file with the Department of
Labor or the Internal Revenue Service pursuant to ERISA and the Code,
respectively, for each “plan year” (within the meaning of Section 3(39) of
ERISA). Such notice shall be given in any event within five (5) business days
after the occurrence of any event that Borrower is required to report to Lender
under this clause.
6.18 Place of Business; Location of Records. Each of the Persons comprised by
the term Borrower shall maintain its chief executive office, and the office
where its records are kept,

33



--------------------------------------------------------------------------------



 



at its respective address stated in Schedule 5.1 attached hereto and made a part
hereof. The Borrower shall provide Lender with fourteen (14) days’ advance
written notice of any change in the location of its chief executive office or
the office at which its records are kept.
6.19 Payments to Borrower. If Borrower has assigned Payments under any
Government Contract to the Lender, remit to the Lender promptly any Payments
erroneously sent directly to Borrower by the Government, and until so remitted,
hold those Payments in trust for the Lender.
6.20 Depository Accounts. Maintain primary operating and depository accounts
with Lender, including, without limitation, the Operating Account.
     ARTICLE 7. BORROWER’S NEGATIVE COVENANTS.
     Until all obligations of Borrower under this Agreement and the other Loan
Documents are paid in full and performed, Borrower covenants and agrees that it
shall not, unless the Lender otherwise consents in advance in writing:
7.1 Indebtedness and Contingent Obligations. Contract for any additional Debt;
or agree to assume, guarantee, indorse or otherwise in any way be or become
responsible or liable, directly or indirectly, for the obligation of any other
Person. However, notwithstanding the foregoing sentence, Borrower may incur
trade debt in the ordinary course of business.
7.2 Encumbrances. Create, incur, assume or suffer to exist any Encumbrance upon
any of its properties or assets (including without limitation, the Collateral),
whether now owned or hereafter acquired, except for such Encumbrances permitted
by Lender as set forth in Schedule 7.2. attached hereto.
7.3 Fundamental Changes. Amend its Articles or Certificate of Incorporation by
any amendment which would adversely affect Borrower’s ability to perform or
comply with any of the terms, conditions or agreements to be performed or
complied with by Borrower hereunder or to perform any of the transactions
contemplated hereby; change its fiscal year, name, ownership or key management;
convert its organizational form into another entity form or establish any new
entity to perform the business or similar business of Borrower; reorganize,
consolidate or merge with any other corporation; or change its state of
incorporation or organization. Furthermore, Borrower shall not materially engage
in any business other than the business in which Borrower is actively engaged as
of the date of this Agreement, which business the Borrower has fully disclosed
to Lender.
7.4 Acquisitions. Purchase, lease or otherwise acquire the assets, business,
goodwill or securities of any other Person, including, without limitation,
shares of stock in corporations, partnership interests in general or limited
partnerships or membership interests in limited liability companies, or acquire
any other business.

34



--------------------------------------------------------------------------------



 



7.5 Transfer of Assets. Sell, lease, assign, pledge or otherwise dispose of any
of its properties, stock or assets (including without limitation, the
Collateral), whether now owned or hereafter acquired, except in the ordinary
course of business and for fair market value; provided however that Borrower has
represented that it has or will be offering for sale its ownership interest in
M&M Engineering Limited (“M&M”), and Borrower may sell its interest in M&M
provided such sale is pursuant to fair and commercially reasonable business
terms consented to by Lender, which consent the Lender agrees not to
unreasonably withhold.
7.6 Investments. Purchase or hold any stock, or evidence of indebtedness of any
other Person or entity except investments in direct obligations of the United
States Government and certificates of deposit of United States commercial banks
insured by the Federal Deposit Insurance Corporation.
7.7 Loans. Make loans or advances to any Person or Persons that exceed in the
aggregate the sum of $500,000.00 outstanding at any time, except (1) reasonable
advances for business expenses of Borrower’s employees that would be
reimbursable under Borrower’s existing expense reimbursement policy, and
(2) advances to M&M Engineering Limited consisting of (a) management fees
assessed by Spectrum Sciences & Software Holdings Corp in the ordinary course of
both businesses, and/or (b) an advance not to exceed Four Million and 00/100
Dollars ($4,000,000.00) advanced for the purpose of providing collateral for
bonds obtained by M&M Engineering Limited in the normal operation of its
business.
7.8 Guaranty. Guaranty or provide surety or pledge or hypothecate assets for the
obligation of any other Person or Persons.
7.9 Repurchase of Securities. Purchase, redeem or otherwise acquire any of its
own capital stock or purchase, acquire, redeem, retire or make any payment on
account of the principal of any indebtedness of Borrower, except at the stated
maturity of such indebtedness, and except payments of indebtedness incurred
under this Agreement.
7.10 Use of Proceeds. Use, or allow the use of, the proceeds of the Revolving
Loan for any purpose which would cause this Agreement to violate any Regulations
of the Board of Governors of the Federal Reserve System; or for any purpose
other than the purposes or purposes specified hereinabove.
7.11 Other Agreements. Enter into any agreement or undertaking containing any
provision which would be violated or breached by Borrower’s performance of its
obligations under the Loan Documents.
7.12 Sale and Leaseback. Enter into any arrangement whereby Borrower sells or
transfers all or any substantial part of its fixed assets then owned by it and
thereupon, or within one (1) year thereafter, rents or leases the assets so sold
or transferred from the purchaser or transferor (or their respective successors
in interest).

35



--------------------------------------------------------------------------------



 



7.13 Dividends. Declare or pay dividends on account of any class of stock in the
Borrower, or make any distribution of assets to Borrower’s stockholders, whether
in cash, assets or obligations of Borrower.
7.14 Transactions with Affiliates. Except as specifically permitted by the terms
of this Agreement, enter into any transaction, including without limitation, the
purchase, sale or exchange of property or the rendering of any service, with any
Affiliate, except in the ordinary course of and pursuant to the reasonable
requirements of the Borrower’s business and upon fair and reasonable terms no
less favorable to the Borrower than would be applicable in a comparable
arm’s-length transaction with a Person not an Affiliate.
     ARTICLE 8. COLLECTION, DEPOSIT AND ASSIGNMENT OF PAYMENTS.
8.1 Operating Account. While the Loan remains in effect and until such time as
Lender has no further obligations hereunder, Borrower shall cause all Payments
to be deposited into the Operating Account, subject to Lender’s option to
require Payments to be deposited into a Cash Collateral Account, as provided in
Section 8.2.
8.2 Cash Collateral Account. Lender may, at its option, require the
establishment of a Cash Collateral Account, in which event, Borrower shall cause
all Payments to be deposited into the Cash Collateral Account. In furtherance of
this covenant, Borrower shall instruct all Customers to make all Payments either
by electronic funds transfer directly to the Cash Collateral Account or by check
to a post office box or other collection facility under Lender’s control for
deposit into the Cash Collateral Account. If any Payments are made directly to
the Borrower or otherwise come into the Borrower’s possession, the Borrower
shall not commingle any such Payment with the Borrower’s other funds or
property, but shall hold the Payment separate and apart in trust for the Lender
and shall promptly deliver the Payment to the Lender (appropriately endorsed, if
the Payment is in the form of a check) for deposit into the Cash Collateral
Account. Interest (if any) earned on sums on deposit in the Cash Collateral
Account shall be added to the Cash Collateral Account. The Borrower hereby
appoints the Lender and any officer, employee or agent of the Lender as the
Lender may from time to time designate as attorneys-in-fact for the Borrower to
endorse and sign the name of the Borrower on all checks, drafts, money orders or
other Items delivered to the Lender for deposit into the Cash Collateral
Account. The Cash Collateral Account shall constitute part of the Collateral,
and funds on deposit in the Cash Collateral Account shall be applied towards the
amounts due and owing under the Revolving Note, this Agreement and/or the other
Loan Documents as determined by Lender in its sole and absolute discretion, and
provided no event of default has occurred and remains uncured, the remaining
funds shall be deposited into Borrower’s Operating Account. If an Event of
Default has occurred and remains uncured, Payments received by Lender shall be
applied as the Lender may determine in its sole discretion. Borrower retains the
sole responsibility for assuring the Borrower’s Operating Account contains
sufficient funds to pay an Items that may be presented for payment from the
Operating Account.
8.3 Overdrafts. At Lender’s sole option in each instance, Lender may do one of
the following:

36



--------------------------------------------------------------------------------



 



     a. Lender may make Advances under the Revolving Note to prevent or to cover
an overdraft on account of Borrower with Lender. Each such Advance will accrue
interest from the date of the Advance or the date on which the account is
overdrawn, whichever occurs first, at the interest rate described in the
Revolving Note. Lender may make such Advances even if the Advances may cause the
balance owing under the Revolving Note to exceed the Maximum Revolving Loan
Commitment Amount; or
     b. Lender may reduce the amount of credit otherwise available under the
Revolving Note by the amount of any overdraft on any account of Borrower with
Lender.
This section shall not be deemed to authorize Borrower to create overdrafts on
any of Borrower’s accounts with Lender.
     ARTICLE 9. EVENTS OF DEFAULT AND REMEDIES.
9.1 Events of Default. The occurrence of any one or more of the following events
shall constitute an Event of Default under this Agreement:
     a. Borrower shall fail to pay, when due, any sum payable under the
Revolving Note; or
     b. any representation or warranty made by or on behalf of Borrower herein
or in any of the other Loan Documents which, in the Lender’s judgment, shall
prove to have been materially incorrect or misleading or breached in any respect
on or as of any date as of which made; or
     c. a decree or order for relief of Borrower (or any of Borrower’s
subsidiaries) shall be entered by a court of competent jurisdiction in any
involuntary case involving Borrower (or any of Borrower’s subsidiaries) under
any bankruptcy, insolvency or similar law now or hereafter in effect, or a
receiver, liquidator or other similar agent for Borrower (or any of Borrower’s
subsidiaries) or for any substantial part of Borrower’s (or any of Borrower’s
subsidiaries) assets or property shall be appointed, or the winding up or
liquidation of Borrower’s (or any of Borrower’s subsidiaries) affairs shall be
ordered, or any action by any creditor (other than the Lender) of Borrower (or
any of Borrower’s subsidiaries) preparatory to or for the purpose of commencing
any such involuntary case, appointment, winding up or liquidation shall be
taken, and such proceeding shall not have been dismissed within thirty (30) days
after the date it commenced; or
     d. Borrower (or any of Borrower’s subsidiaries) shall commence a voluntary
case under any bankruptcy, insolvency or similar law now or hereafter in effect,
or Borrower (or any of Borrower’s subsidiaries) shall consent to the entry of an
order for relief in an involuntary case under any such law or to the appointment
of or taking possession by a receiver, liquidator or other similar agent for
Borrower (or any of Borrower’s subsidiaries) or for any substantial part of
Borrower’s (or any of Borrower’s subsidiaries) assets or property, or Borrower
(or any of

37



--------------------------------------------------------------------------------



 



Borrower’s subsidiaries) shall make any general assignment for the benefit of
creditors, or Borrower shall take any action preparatory to or otherwise in
furtherance of any of the foregoing, or Borrower (or any of Borrower’s
subsidiaries) shall fail generally to pay its debts as such debts come due; or
     e. there shall be a default or event of default under any indebtedness or
obligation of Borrower to any third party in excess of Ten Thousand and 00/100
Dollars ($10,000.00) that causes that third party to declare such indebtedness
or other obligation due prior to its scheduled date of maturity; or
     f. there shall occur a default or event of default under any existing or
future loan, indebtedness or obligation of Borrower to Lender; or
     g. one or more judgments or decrees in an amount of more than Fifty
Thousand and 00/100 Dollars ($50,000.00) in the aggregate shall be entered
against Borrower (or any of Borrower’s subsidiaries) which are not paid or fully
covered by insurance, and all such judgments or decrees have not been vacated,
discharged, stayed or bonded pending appeal within thirty (30) days from the
entry thereof, or any attachment or garnishment shall be issued against Borrower
or Borrower’s property or any subsidiaries of Borrower of any property of such
subsidiaries; or
     h. any material change in the business, operations, property, assets or
condition (financial or otherwise) of Borrower shall occur which adversely
affects the ability of Borrower to meet and carry out its obligations under this
Agreement or any of the other Loan Documents or to perform the transactions
contemplated herein or thereby, the materiality of such change to be determined
by the Lender in its sole discretion; or
     i. any investigative proceeding, audit or other action shall be initiated
by or on behalf of any Customer, which is based upon a claim or contest with
respect to any Government Contract or Government Account that, if adversely
determined to the Borrower, would have a material adverse effect on the
Borrower’s financial condition, as determined by the Lender in its sole
discretion; or
     j. the issuance to the Borrower of any cure notice, show-cause notice, or
notice of whole or partial termination, for default or alleged default, under
any contract which is either a Government Contract or is a subcontract (at any
tier) which is related to a contract between a third party and the Government;
or
     k. with respect to the Borrower, the occurrence of any debarment or
suspension from contracting or subcontracting with the Government; or
     l. any material default by Borrower occurs under the terms of any
Government Contract or any breach in Borrower’s performance obligations occurs
under any Government Contract; or

38



--------------------------------------------------------------------------------



 



     m. any Government Contract is terminated for default; or
     n. any loss, theft, damage or destruction of any material portion of the
Collateral for which there is either no insurance coverage or for which, in the
opinion of the Lender, there is insufficient insurance coverage; or
     o. a twenty five percent (25%) or greater voting control interest in
Borrower is directly or indirectly sold, assigned, transferred, encumbered or
otherwise conveyed (whether in a single or multiple transfers) without the prior
written consent of the Lender; or
     p. any of the following events or conditions shall occur: (1) any
“accumulated funding deficiency,” as such term is defined in Section 302 of
ERISA and Section 412 of the Code, whether or not waived, shall exist with
respect to any Plan, or any lien shall arise on the assets of the Borrower or
any of its subsidiaries or any ERISA Affiliate in favor of the PBGC or a Plan;
(2) a Termination Event shall occur with respect to a Single Employer Plan,
which, in the Lender’s opinion, is likely to result in the termination of such
Plan for purposes of Title IV of ERISA; (3) a Termination Event shall occur with
respect to a Multiemployer Plan or Multiple Employer Plan, which in the Lender’s
opinion, is likely to result in (i) the termination of such Plan for purposes of
Title IV of ERISA, or (ii) the Borrower or any of its subsidiaries or any ERISA
Affiliate incurring any liability in connection with a withdrawal from,
reorganization of (within the meaning of Section 4241 of ERISA), or insolvency
or (within the meaning of Section 4245 of ERISA) such Plan; or (4) any
prohibited transaction (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) or breach of fiduciary responsibility shall occur
which may subject the Borrower or any of its subsidiaries or any ERISA Affiliate
to any liability under Section 406, 409, 502(i), or 502(l) of ERISA or
Section 4975 of the Code, or under any agreement or other instrument pursuant to
which the Borrower or any of its subsidiaries or any ERISA Affiliate has agreed
or is required to indemnify any Person against any such liability; or
     q. Borrower or any other Person standing as a Guarantor for the Loan or
providing security for the Loan shall fail to observe or perform any other term,
covenant or agreement contained in this Agreement or in any other Loan Document
or in any other agreement (including, without limitation, any Swap Agreement)
with the Lender or any of Lender’s Affiliates to be observed or performed on its
part and such default shall continue unremedied for a period of ten
(10) Business Days after written notice of the existence of such default is
given by Lender. The cure period described in this paragraph is inapplicable to
the Events of Default listed in the paragraphs above.
If one of the foregoing events or circumstances occurs to which a cure period
applies, Lender will not exercise its rights and remedies under this Agreement
to collect the Loans except as Lender reasonably deems necessary to protect its
interests in the Collateral, but Lender shall not be required to make any new
Loans or other financial accommodations unless and until the default is timely
cured under this Agreement. Notwithstanding anything in this Agreement to the
contrary, any right to cure a default is applicable only to defaults for which a
cure period has been provided, and only to the occurrence of a single default
during any one calendar year period.

39



--------------------------------------------------------------------------------



 



Borrower shall have no right to cure more than one default in any one calendar
year period, nor shall Borrower have the right at any time to cure any default
for which no cure period has been provided.
9.2 Rights and Remedies of the Lender. Upon the occurrence of any Event of
Default, the Lender may, at its option, exercise any one or more of the
following rights and remedies:
     a. Declare this Agreement and the Lender’s obligation to make or extend any
Advances on the Revolving Loan to be terminated, and declare the entire unpaid
principal amounts of the Revolving Loan, all interest accrued and unpaid
thereon, and all other amounts payable under this Agreement and the other Loan
Documents to be accelerated, and to be immediately due and payable (except that
upon the occurrence of an Event of Default arising out of voluntary or
involuntary bankruptcy proceedings in which the Borrower is the debtor, such
acceleration shall occur automatically and immediately without any declaration
or other action on the part of the Lender) whereupon the Revolving Loan, all
such accrued interest, and all such amounts shall become and be immediately due
and payable, without presentment, demand, protest or further notice of any kind,
all of which are hereby expressly waived by Borrower, anything contained herein
or in any of the other Loan Documents to the contrary notwithstanding;
     b. Take possession or control of, store, lease, operate, manage, sell or
otherwise dispose of all or any part of the Collateral in accordance with the
remedies provided to secured parties under the Uniform Commercial Code, this
Agreement, the Loan Documents or other applicable law. In taking possession of
the Collateral, the Lender may enter the Borrower’s premises and otherwise
proceed without legal process, and the Borrower shall on the Lender’s demand,
promptly assemble and make the Collateral available to the Lender at a place
designated by the Lender. The Lender shall be entitled to immediate possession
of all books and records evidencing or pertaining to any of the Collateral. In
the event of any sale or other disposition of the Collateral, Lender may
disclaim any warranty relating to title, possession, quiet enjoyment or any
other warranty of the like, including without limitation, any warranty of
merchantability or fitness for a particular purpose;
     c. Notify any or all Customers to make any Payments due to Borrower from
such Customers directly to the Lender and render performance to or for the
benefit of Lender of any obligations of such Customers to Borrower. To
facilitate direct collection, Borrower hereby appoints the Lender and any
officer or employee of the Lender, as the Lender may from time to time
designate, as attorney-in-fact for Borrower to (i) receive, open and dispose of
all mail addressed to Borrower and take therefrom any Payments on or proceeds of
Accounts; (ii) take over Borrower’s post office boxes or make such other
arrangements, in which Borrower shall cooperate, to receive Borrower’s mail,
including notifying the post office authorities to change the address for
delivery of mail addressed to Borrower to such address as the Lender shall
designate; (iii) endorse the name of Borrower in favor of the Lender upon any
and all checks, drafts, money orders, notes, acceptances or other evidences of
payment or Collateral that may come into the Lender’s possession; (iv) sign and
endorse the name of Borrower on any invoice or bill of lading relating to any of
the Accounts, on verifications of Accounts sent to any Customer,

40



--------------------------------------------------------------------------------



 



to drafts against any Customer, to assignments of Accounts, and to notices to
any Customer; and (v) do all acts and things necessary to carry out this
Agreement and the transactions contemplated hereby, including signing the name
of Borrower on any instruments required by law in connection with the
transactions contemplated hereby and on financing statements as permitted under
the Uniform Commercial Code of any appropriate state. Borrower hereby ratifies
and approves all acts of such attorneys-in-fact, and neither the Lender nor any
other such attorney-in-fact shall be liable for any acts of commission or
omission, or for any error of judgment or mistake of fact or law of any such
attorney-in-fact. This power, being coupled with an interest and given to secure
an obligation, is irrevocable so long as the Revolving Loan remains unsatisfied,
or any Loan Document remains effective, as solely determined by the Lender.
Lender shall have no obligation or duty to pursue any Person other than Borrower
for the amounts owing under or in connection with the Revolving Loan, this
Agreement or the other Loan Documents, including without limitation, any Persons
pledging property to secure the Loans. To the extent such rights may now or
hereafter exist, Borrower waives the right to require Lender to pursue any
Persons other than Borrower to pay the amounts owing under the Revolving Note,
Loan Agreement or other Loan Documents;
     d. In the Lender’s own name, or in the name of Borrower, demand, collect,
receive, sue for and give receipts and releases for, any and all amounts due on
Accounts, but the Lender shall not, under any circumstances, be liable for any
error or omission or delay of any kind occurring in the settlement, collection
or payment of any Accounts or any instrument received in payment thereof or for
any damage resulting therefrom;
     e. Endorse as the agent of Borrower any chattel paper, documents or
instruments forming all or any part of the Collateral;
     f. Make formal application for the transfer of all of Borrower’s permits,
licenses, approvals, agreements and the like relating to the Collateral or to
Borrower’s business to the Lender or to any assignee of the Lender or to any
purchaser of any of the Collateral;
     g. Obtain appointment of a receiver for all or any of the Collateral,
Borrower hereby consenting to the appointment of such a receiver and agreeing
not to oppose any such appointment. Any receiver so appointed shall have such
powers as may be conferred by the appointing authority including any or all of
the powers, rights and remedies which the Lender is authorized to exercise by
the Loan Documents, and shall have the right to incur such obligations and to
issue such certificates therefor as the appointing authority shall authorize;
     h. Take any other action which the Lender deems necessary or desirable to
protect and realize upon its security interest in the Collateral;
     i. File any legal action or lawsuit and obtain a judgement for any and all
amounts owing under the Revolving Note, this Agreement or the other Loan
Documents, and in conjunction with any such action, Lender may pursue any
ancillary remedies provided by law, including without limitation, attachment,
garnishment, execution and levy;

41



--------------------------------------------------------------------------------



 



     j. Borrower acknowledges that any failure to comply with its obligation
regarding the Collateral, including (without limiting the generality of the
foregoing) granting of Assignments and collection of the Accounts, shall cause
irreparable harm to the Lender for which the Lender has no adequate remedy at
law, and agrees that the Lender shall be entitled to specific performance, an
injunction or other equitable relief to enforce the Borrower’s obligations under
this Agreement; and
     k. In addition to the foregoing, and not in substitution therefor, exercise
any one or more of the rights and remedies exercisable by the Lender under other
provisions of this Agreement, under any of the other Loan Documents, or provided
by applicable law (including, without limiting the generality of the foregoing,
the Uniform Commercial Code), including without limitation, generally enforcing
any or all of the Borrower’s rights and remedies against any Customers, provided
that Lender shall be under no obligation to do so.
9.3 Application of Proceeds. Any proceeds from the collection or sale or other
disposition of the Collateral shall be applied in the following order of
priority:
          First, to the payment of all expenses of collecting, storing, leasing,
operating, managing, selling or disposing of the Collateral, and to the payment
of all sums which the Lender may be required or may elect to pay, if any, for
taxes, assessments, insurance and other charges upon such Collateral or any part
thereof, and of all other payments which the Lender may be required or
authorized to make under any provision of this Agreement or of any other Loan
Document (including in each such case legal costs and attorneys’ fees and
expenses);
          Second, to the payment of all obligations on the Revolving Loan under
this Agreement, and under the other Loan Documents, and to the payment of any
other obligations due to the Lender, in such order as the Lender may determine
in its sole discretion; and
          Third, to the payment of any surplus then remaining to Borrower,
unless otherwise provided by law or directed by a court of competent
jurisdiction; provided that Borrower shall be liable for any deficiency if the
proceeds of the Collateral are insufficient to satisfy all obligations due to
the Lender.
9.4 Collection/Enforcement Costs. Borrower shall pay all costs and expenses
incurred by Lender in connection with the enforcement of its rights under this
Agreement and the other Loan Documents, including without limitation, legal
costs and attorneys’ fees (whether or not suit is instituted), paralegal and
expert witness fees and costs, and arbitration fees and costs, and in connection
with the collection of any sums from Borrower.
     ARTICLE 10. MISCELLANEOUS PROVISIONS.
10.1 Additional Actions and Documents. Borrower shall take or cause to be taken
such further actions, shall execute, deliver and file or cause to be executed,
delivered and filed such further documents and instruments, and shall obtain
such consents as may be necessary or

42



--------------------------------------------------------------------------------



 



as the Lender may reasonably request in order fully to effectuate the purposes,
terms and conditions of this Agreement and the other Loan Documents, whether
before, at or after the closing of transactions contemplated hereby and thereby
or the occurrence of an Event of Default hereunder, including without
limitation, executing such documents and taking such further actions as
requested by Lender to evidence or perfect the security interest(s) granted in
accordance with this Agreement, to maintain a first priority security interest
in the Collateral for the benefit of Lender, or to effectuate the rights of
Lender hereunder.
10.2 Expenses. Borrower shall, whether or not the transactions contemplated
hereby are consummated, (i) reimburse the Lender and save the Lender harmless
against liability for the payment of all out-of-pocket expenses arising in
connection with: (a) the preparation, execution, delivery or filing of this
Agreement or any of the Loan Documents; or (b) the administration or enforcement
of this Agreement or any of the Loan Documents; or (c) the preservation or
exercise of any rights (including the right to collect and dispose of the
Collateral) under this Agreement or any of the other Loan Documents; and
(ii) pay and hold the Lender and each subsequent holder of the Revolving Note
harmless from and against, any and all present and future stamp taxes or similar
document taxes or recording taxes and any and all charges with respect to or
resulting from any delay in paying, or failure to pay, such taxes. Without
limiting the generality of the foregoing, the expenses covered by this paragraph
include the Lender’s legal fees, the costs of audits or examinations conducted
by the Lender’s employees and any arbitration fees or court costs.
10.3 Notices. Except a may otherwise be provide herein, all notices, demands,
requests or other communications provided for herein or in the other Loan
Documents shall be in writing and shall be deemed to be effective one (1) day
after dispatch if sent by Federal Express or any other commercially recognized
overnight delivery service or two (2) days after dispatch if sent by registered
or certified mail, return receipt requested and addressed as follows:
If to Borrower:
c/o Horne Engineering Services, LLC
3130 Fairview Park Drive, Suite 400
Falls Church, Virginia 22042
Attention: Darryl K. Horne
If to Lender:
Bank of America, N.A.
1101 Wootton Parkway, 4th Floor
Rockville, Maryland 20852
Attention: Michael J. Radcliffe, Senior Vice President
With copy to:

43



--------------------------------------------------------------------------------



 



Joseph P. Corish
Bean, Kinney & Korman, P.C.
2000 N. 14th Street, Suite 100
Arlington, Virginia 22201
If the Borrower comprises more than one Person, notice to the Borrower at the
address specified above in this section for Horne Engineering Services, LLC
shall constitute notice to all such Persons, and each Person signing below as
the Borrower hereby irrevocably appoints Horne Engineering Services, LLC as that
Person’s agent to receive notices from the Lender under this Agreement or the
other Loan Documents.
Each party may designate by notice in writing a new address to which any notice,
demand, request or communication thereafter may be so given, served or sent.
Each notice, demand, request or communication which is mailed, delivered or
transmitted in the manner described above shall be deemed sufficiently given,
served, sent or received for all purposes at such time as it is delivered:
(i) to the United States Postal Service, in the case of a notice given by
certified mail; (ii) to Federal Express or any other commercially recognized
overnight delivery service, in accordance with the terms and procedures for such
delivery.
Any notices required under the Uniform Commercial Code with respect to the sale
or other disposition of the Collateral shall be deemed reasonable if mailed by
the Lender to the Persons entitled thereto at their last known address at least
ten (10) days prior to disposition of the Collateral.
10.4 Severability. If fulfillment of any provision of the Loan Documents or
performance of any transaction related thereto, at the time such fulfillment or
performance shall be due, shall involve transcending the limit of validity
prescribed by law, then the obligation to be fulfilled or performed shall be
reduced to the limit of such validity; and if any clause or provision contained
in any Loan Document operates or would operate prospectively to invalidate any
Loan Document, in whole or in part, then such clause or provision only shall be
held ineffective, as though not herein or therein contained, and the remainder
of the Loan Documents shall remain operative and in full force and effect.
10.5 Survival. It is the express intention and agreement of the parties hereto
that all covenants, agreements, statements, representations, warranties and
indemnities made by Borrower in the Loan Documents shall survive the execution
and delivery of the Loan Documents and the making of all Advances and extensions
of credit thereunder.
10.6 Waivers. No waiver by the Lender of, or consent by the Lender to, a
variation from the requirements of any provision of the Loan Documents shall be
effective unless made in a written instrument duly executed on behalf of the
Lender by its duly authorized officer, and any such waiver shall be limited
solely to those rights or conditions expressly waived.

44



--------------------------------------------------------------------------------



 



10.7 Rights Cumulative. The rights and remedies of the Lender described in any
of the Loan Documents are cumulative and not exclusive of any other rights or
remedies which the Lender or the then holder of the Revolving Note otherwise
would have at law or in equity or otherwise. No notice to or demand on Borrower
in any case shall entitle Borrower to any other notice or demand in similar or
other circumstances.
10.8 Entire Agreement; Modification; Benefit. This Agreement, the Schedules
hereto, and the other Loan Documents constitute the entire agreement of the
parties hereto with respect to the matters contemplated herein, supersede all
prior oral and written agreements with respect to the matters contemplated
herein, and may not be modified, deleted or amended except by written instrument
executed by the parties. All terms of this Agreement and of the other Loan
Documents shall be binding upon, and shall inure to the benefit of and be
enforceable by, the parties hereto and their respective successors and assigns;
however, Borrower may not assign or transfer any of its rights or obligations
hereunder without the prior written consent of the Lender. In the event of any
conflict between the terms of this Agreement and the terms of the other Loan
Documents, the terms of this Agreement shall control.
10.9 Setoff. In addition to any rights or remedies of the Lender provided by
law, upon the occurrence of any Event of Default hereunder, or any event or
circumstance which, with the giving of notice or the passage of time or both,
would constitute an Event of Default hereunder, the Lender is irrevocably
authorized, at any time or times without prior notice to Borrower, to set off,
appropriate and apply any and all deposits, credits, indebtedness or claims at
any time held or owing by the Lender to or for the credit or the account of
Borrower, in such amounts as the Lender may elect, against and on account of the
obligations and liabilities of Borrower to the Lender hereunder or under any of
the other Loan Documents, whether or not the Lender has made any demand for
payment, and although such obligations and liabilities may be contingent or
unmatured.
10.10 Construction. This Agreement and the other Loan Documents, the rights and
obligations of the parties hereto, and any claims or disputes relating thereto
shall be governed by and construed in accordance with the laws of the
Commonwealth of Virginia (excluding the choice of law rules thereof) except to
the extent that the UCC provides for either (a) the application of the laws of
the state in which Borrower maintains its chief executive office, (b) the
application of the laws of the state in which the collateral is located, (c) the
application of the laws of the state in which the Debtor is located or
(d) otherwise mandates the application of the laws of another state or
jurisdiction. Each party hereto hereby acknowledges that all parties hereto
participated equally in the negotiation and drafting of this Agreement and that,
accordingly, no court construing this Agreement shall construe it more
stringently against one party than against the other.
10.11 Pronouns. All pronouns and any variations thereof shall be deemed to refer
to the masculine, feminine, neuter, singular or plural, as the identity of the
Person may require.

45



--------------------------------------------------------------------------------



 



10.12 Headings. Article, section and subsection headings contained in this
Agreement are inserted for convenience of reference only, shall not be deemed to
be a part of this Agreement for any purpose, and shall not in any way define or
affect the meaning, construction or scope of any of the provisions hereof.
10.13 Payments. If any payment or performance of any of the obligations under
this Agreement or any of the other Loan Documents becomes due on a day other
than a Business Day, the due date shall be extended to the next succeeding
Business Day, and interest thereon (if applicable) shall be payable at the then
applicable rate during such extension.
10.14 Execution. To facilitate execution, this Agreement and any of the other
Loan Documents may be executed in as many counterparts as may be required; and
it shall not be necessary that the signature of, or on behalf of, each party, or
the signatures of all Persons required to bind any party, appear on each
counterpart; but it shall be sufficient that the signature of, or on behalf of,
each party, or the signatures of the Persons required to bind any party, appear
on one or more of the counterparts. All counterparts shall collectively
constitute a single agreement. It shall not be necessary in making proof of this
Agreement or any other Loan Document to produce or account for any particular
number of counterparts; but rather any number of counterparts shall be
sufficient so long as those counterparts contain the respective signatures of,
or on behalf of, all of the parties hereto.
10.15 Consent to Jurisdiction. Subject to any provision of this Agreement
requiring that disputes be submitted to arbitration, the Borrower irrevocably
consents to the jurisdiction of any state or federal court sitting in the
Commonwealth of Virginia over any suit, action, or proceeding arising out of or
relating to this Agreement or the other Loan Documents. The Borrower irrevocably
waives, to the fullest extent permitted by law, any objection that the Borrower
may now or hereafter have to the laying of venue of any such suit, action, or
proceeding brought in any such court, or any claim that any such suit, action,
or proceeding brought in any such court has been brought in an inconvenient
forum. Final judgment in any such suit, action, or proceeding brought in any
such court shall be conclusive and binding upon the Borrower.
10.16 Service of Process. The Borrower consents to process being served in any
suit, action or proceeding by mailing a copy thereof by registered or certified
mail postage prepaid, return receipt requested, to the Borrower’s address
specified in or designated in this Agreement. The Borrower agrees that such
service (I) shall be deemed in every respect effective service of process upon
the Borrower in any such suit, action or proceeding and (ii) shall, to the
fullest extent permitted by law, be taken and held to be valid personal service
upon and personal delivery to the Borrower. Nothing in this Section shall affect
the right of the Lender to serve process in any manner permitted by law, or
limit any right that the Lender may have to bring proceedings against the
Borrower in the courts of any jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.

46



--------------------------------------------------------------------------------



 



10.17 Sale of Loan Documents; Disclosure of Information. Borrower hereby
consents to and agrees that Lender may disclose to any Person any and all
information connected with or related to the Revolving Loan or other Loan
Documents for the purpose of selling or assigning any rights of Lender in the
Loan Documents. The information which may be disclosed by Lender includes but is
not limited to all Loan Documents, credit files and correspondence files and all
other writings and oral communications which Lender wishes to disclose, in its
sole and absolute discretion. Borrower also hereby consents to and agrees that
Lender may sell or assign any rights of Lender in any or all of the Loan
Documents pursuant to such terms and conditions as may be acceptable to Lender
in its sole and absolute discretion, to any interested Person, and nothing in
this Agreement or the other Loan Documents shall prevent, delay or otherwise
impede or effect the right of Lender to immediately sell or assign any rights of
Lender in the Loan Documents on such terms as it deems acceptable.
10.18 Arbitration and Waiver of Jury Trial.
     (a) This paragraph concerns the resolution of any controversies or claims
between the parties, whether arising in contract, tort or by statute, including
but not limited to controversies or claims that arise out of or relate to:
(i) this Agreement (including any renewals, extensions or modifications); or
(ii) any document related to this Agreement; (collectively a “Claim”). For the
purposes of this arbitration provision only, the term “parties” shall include
any parent corporation, subsidiary or affiliate of Lender involved in the
servicing, management or administration of any obligation described or evidenced
by this Agreement.
     (b) At the request of any party to this Agreement, any Claim shall be
resolved by binding arbitration in accordance with the Federal Arbitration Act
(Title 9, U.S. Code) (the “Act”). The Act will apply even though this Agreement
provides that it is governed by the law of a specified state. The arbitration
will take place on an individual basis without resort to any form of class
action.
     (c) Arbitration proceedings will be determined in accordance with the Act,
the then-current rules and procedures for the arbitration of financial services
disputes of the American Arbitration Association or any successor thereof
(“AAA”), and the terms of this paragraph. In the event of any inconsistency, the
terms of this paragraph shall control. If AAA is unwilling or unable to (i)
serve as the provider or arbitration or (ii) enforce any provision of this
arbitration clause, any party to this Agreement may substitute another
arbitration organization with similar procedures to serve as the provider of
arbitration.
     (d) The arbitration shall be administered by AAA and conducted, unless
otherwise required by law, in any U.S. state where real or tangible personal
property collateral for this credit is located or if there is no such
collateral, in the state specified in the governing law section of this
Agreement. All Claims shall be determined by one arbitrator; however, if Claims
exceed $5,000,000, upon the request of any party, the Claims shall be decided by
three arbitrators. All arbitration hearings shall commence within 90 days of the
demand for arbitration and close within 90 days of commencement and the award of
the arbitrator(s) shall be issued

47



--------------------------------------------------------------------------------



 



within 30 days of the close of the hearing. However, the arbitrator(s), upon a
showing of good cause, may extend the commencement of the hearing for up to an
additional 60 days. The arbitrator(s) shall provide a concise written statement
of reasons for the award. The arbitration award may be submitted to any court
having jurisdiction to be confirmed, judgment entered and enforced.
     (e) The arbitrator(s) will give effect to statutes of limitation in
determining any Claim and may dismiss the arbitration on the basis that the
Claim is barred. For purposes of the application of the statute of limitations,
the service on AAA under applicable AAA rules of a notice of Claim is the
equivalent of the filing of a lawsuit. Any dispute concerning this arbitration
provision or whether a claim is arbitrable shall be determined by the
arbitrator(s). The arbitrator(s) shall have the power to award legal fees
pursuant to the terms of this Agreement.
     (f) This paragraph does not limit the right of the any party to:
(i) exercise self-help remedies, such as but not limited to, setoff;
(ii) initiate judicial or nonjudicial foreclosure against any real or personal
property collateral; (iii) exercise any judicial or power of sale rights, or
(iv) act in a court of law to obtain an interim remedy, such as but no limited
to, injunctive relief, writ of possession or appointment of a receiver, or
additional or supplementary remedies.
     (g) The filing of a court action is not intended to constitute a waiver of
the right of any party, including the suing party, thereafter to require
submittal of the Claim to arbitration.
     (h) By agreeing to binding arbitration, the parties irrevocably and
voluntarily waive any right they may have to a trial by jury in respect of any
Claim. Furthermore, without intending in any way to limit this Agreement to
arbitrate, to the extent any Claim is not arbitrated, the parties irrevocably
and voluntarily waive any right they may have to a trial by jury in respect of
such Claim. This provision is a material inducement for the parties entering
into this Agreement.
(Signatures on following page)

48



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have duly executed this Agreement, or
have caused this Agreement to be duly executed on their behalf, as of the day
and year first hereinabove set forth.

                  HORNE ENGINEERING SERVICES, LLC, a Virginia limited liability
company    
 
                By: Spectrum Sciences & Software Holdings Corp., a Delaware
corporation, its sole member    
 
           
 
  By:   /s/ Darryl K. Horne (SEAL)
 
           
 
  Name:   Darryl K. Horne    
 
  Title:   President and Chief Executive Officer    
 
                HORNE ENGINEERING SERVICES, LLC, a Virginia limited liability
company    
 
           
 
  By:   /s/ Darryl K. Horne (SEAL)
 
           
 
  Name:   Darryl K. Horne    
 
  Title:   Manager, President and Chief Executive Officer    
 
                SPECTRUM SCIENCES & SOFTWARE HOLDINGS CORP., a Delaware
corporation    
 
           
 
  By:   /s/ Darryl K. Horne (SEAL)
 
           
 
  Name:   Darryl K. Horne    
 
  Title:   President and Chief Executive Officer    
 
                BANK OF AMERICA, N.A.    
 
           
 
  By:   /s/ Michael J. Radcliffe (SEAL)
 
           
 
           Michael J. Radcliffe
     Senior Vice President    

49



--------------------------------------------------------------------------------



 



SCHEDULE 1.1 (A)
BORROWING BASE CERTIFICATE FORM
[intentionally omitted — on file with Company]

50



--------------------------------------------------------------------------------



 



SCHEDULE 1.1 (B)
COMPLIANCE CERTIFICATE FORM
[intentionally omitted — on file with Company]

51



--------------------------------------------------------------------------------



 



SCHEDULE 5.1

      Name of Borrower   Location of Chief Executive Office
Horne Engineering Services, LLC
  3130 Fairview Park, Suite 400
Falls Church, Virginia
 
   
Spectrum Sciences & Software Holdings Corp.
  3130 Fairview Park, Suite 400
Falls Church, Virginia
 
   
Spectrum Sciences & Software, Inc.
  91 Hill Avenue
Fort Walton Beach, Florida
 
   
Coast Engine & Equipment Company, Inc.
  8985 Columbia Road
Cape Canaveral, Florida

52



--------------------------------------------------------------------------------



 



SCHEDULE 5.4
LITIGATION AND CLAIMS SCHEDULE
(Description of Litigation and Amount Claimed)
NONE

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.2
(Permitted Encumbrances)
     NONE

 